      Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 1 of 26



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                 §
                                        §
              Plaintiffs,               §
                                        §
        v.                              § Case No. 1:18-CV-68
                                        §
UNITED STATES OF AMERICA, et al.,       §
                                        §
              Defendants,               §
                                        §
and                                     §
                                        §
KARLA PEREZ, et al.,                    §
                                        §
              Defendant-Intervenors,    §
and                                     §
                                        §
STATE OF NEW JERSEY                     §
                                        §
              Defendant-Intervenor.     §


             PEREZ DEFENDANT-INTERVENORS’ SUPPLEMENTAL BRIEF
                   REGARDING THE ADMINISTRATIVE RECORD
      Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 2 of 26



                                                  TABLE OF CONTENTS

                                                                                                                                     Page
I.     STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT ....................... 1

II.    SUMMARY OF THE ARGUMENT ..................................................................................... 1

III. STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDINGS...................... 4

IV. ARGUMENT .......................................................................................................................... 5

      A.      The Court Must Look Beyond the Purported Administrative Record to Determine Its
              Jurisdiction and to Rule on the Plaintiffs’ Procedural APA Claims, and It May Do So
              to Rule on Plaintiffs’ Substantive APA Claims, Especially if the Court Will Consider
              the Texas I Ruling........................................................................................................... 6

      B.      In Any Event, the Court Should Not Limit Its Review to Federal Defendants’
              Purported Administrative Record Without Both Supplementing the Record and
              Allowing Revised Summary Judgment Briefing.......................................................... 16

      C.      Summary Judgment Is Inappropriate at this Time ....................................................... 19

V.     CONCLUSION ..................................................................................................................... 20




                                                                     i
      Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 3 of 26



                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

Anderson v. McCarthy,
   No. C 16–00068 WHA, 2016 WL 6834215 (N.D. Cal. Nov. 21, 2016) .................................10

Califano v. Sanders,
   430 U.S. 99 (1977) ...................................................................................................................14

Camp v. Pitts,
  411 U.S. 138 (1973) .............................................................................................................6, 11

Ctr. for Marine Conservation v. Brown,
    917 F. Supp. 1128 (S.D. Tex. 1996) ........................................................................................11

Citizens to Preserve Overton Park, Inc. v. Volpe,
    401 U.S. 402 (1971) .................................................................................................................14

City of Dallas v. Hall,
    No. 3:07-CV-0060-P, 2007 WL 3257188 (N.D. Tex. Oct. 29, 2007) ...........................6, 15, 17

Dep’t of Commerce v. New York,
   139 S. Ct. 2551 (2019) .......................................................................................................14, 15

Gulf Coast Rod Reel and Gun Club, Inc. v. U.S. Army Corps of Eng’rs,
   No. 3:13–CV–126, 2015 WL 1883522 (S.D. Tex. Apr. 20, 2015)............................................3

Heckler v. Chaney,
   470 U.S. 821 (1985) ...................................................................................................................9

La Union del Pueblo Entero v. FEMA,
   141 F. Supp. 3d 681 (S.D. Tex. 2015) ............................................................................. passim

Medina Cty. Envtl. Action Ass’n v. Surface Transp. Bd.,
  602 F.3d 687 (5th Cir. 2010) ................................................................................................. 6-7

Pennell v. City of San Jose,
   485 U.S. 1 (1988) .......................................................................................................................8

Prometheus Radio Project v. FCC,
   939 F.3d 567 (3d Cir. 2019).......................................................................................................7

Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec.,
   No. C 17-05211 WHA, 2018 WL 1210551 (N.D. Cal. Mar. 8, 2018) ................................3, 17




                                                                     ii
      Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 4 of 26



Sierra Club v. Yeutter,
    911 F.2d 1405 (10th Cir. 1990) ...............................................................................................10

Texas v. United States,
   809 F.3d 134 (5th Cir. 2015) ........................................................................................... passim

Texas v. United States,
   328 F. Supp. 3d 662 (S.D. Tex. 2018) ...........................................................................7, 11, 15

United Student Aid Funds, Inc. v. Devos,
   237 F. Supp. 3d 1 (D.D.C. 2017) .............................................................................................11

US Magnesium, LLC v. EPA,
   690 F.3d 1157 (10th Cir. 2012) ............................................................................................. 7-8

Statutes

Administrative Procedure Act (APA), 5 U.S.C. § 551 et seq. .........................................................1

APA, 5 U.S.C. § 553(b)(A)............................................................................................................12

APA, 5 U.S.C. § 701(a)(2)...............................................................................................................9

APA, 5 U.S.C. § 706 ........................................................................................................................6




                                                                    iii
      Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 5 of 26



I.      STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

        Pursuant to a status hearing on October 8, 2019, the Court entered an order, see Dkt. 435,

requesting supplemental briefing regarding the substance and location of the administrative record,

if any, contained in the summary judgment record before the Court; and whether, consistent with

the Administrative Procedure Act (APA), 5 U.S.C. § 551 et seq., the Court may consider evidence

outside of the administrative record (or whether, conversely, the Court’s summary judgment

review is restricted to evidence in the administrative record).

II.     SUMMARY OF THE ARGUMENT

        Many issues that the Court must decide in this litigation raise questions of fact that cannot

be resolved based on the administrative record alone. The parties’ briefing has not been limited to

an administrative record thus far, and, in fact, the administrative record has not even been filed

with the Court in any form, let alone as part of the summary judgment record. In any event, the

Court should look beyond the purported administrative record to resolve several key issues—

including the threshold issues of Plaintiffs’ standing and whether Deferred Action for Childhood

Arrivals (DACA) is reviewable—because the application of DACA is critical to resolving them.

        To decide Plaintiffs’ procedural APA claims—and whether, in its application DACA

amounts to a substantive rule—the Court should likewise consider extra-record evidence. Federal

Defendants have defined the “record” as materials regarding the creation of DACA, but they have

omitted any documents showing how DACA operates in practice, which is directly relevant to a

number of Plaintiffs’ claims. The Court must look beyond the administrative record designated

by Federal Defendants to consider the evidence developed during discovery that demonstrates that

United States Citizenship and Immigration Services (USCIS) adjudicators exercise case-by-case

discretion. See La Union del Pueblo Entero v. FEMA, 141 F. Supp. 3d 681, 697 (S.D. Tex. 2015)

(appropriate to consider extra-record evidence to address whether rule should have been


                                                 1
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 6 of 26



promulgated through notice-and-comment rulemaking, where the record certified by the agency

did “not address its de facto usage of those policies” (emphasis added)).

       Courts typically do not look to extra-record evidence to resolve substantive APA claims,

absent a showing of bad faith on the part of the agency. Plaintiffs have made no such showing

here. To the contrary, the purported administrative record is clear that DACA does not create

class-wide substantive rights and is entirely consistent with federal immigration law. Accordingly,

that alone should be a sufficient basis to deny Plaintiffs’ substantive APA claims.

       Notably, however, the Fifth Circuit in the Deferred Action for Parents of Americans and

Lawful Permanent Residents (DAPA) case did not limit its adjudication of the substantive APA

claims to the administrative record, and instead relied on extra-record evidence. See Texas v.

United States, 809 F.3d 134, 185 (5th Cir. 2015) (“Texas I”). Significantly, many of the Plaintiffs’

factual assertions, upon which the DAPA decision rests, have been discredited in this litigation.

Thus, to the extent the Court considers Texas I to be relevant authority with respect to the

substantive APA claims here, Defendant-Intervenors should have the opportunity to rely on

evidence developed in this case—evidence beyond the purported administrative record—to

controvert the factual premises underlying the Texas I decision; the Court should consider the

extra-record evidence developed through discovery in this case that confirms that DACA is

discretionary and does not create substantive rights. We note that the Court has already considered

and relied on such extra-record evidence in this case, in the course of assessing Plaintiffs’

preliminary injunction motion.

       In addition to looking beyond the administrative record, as explained below, the Court

should supplement the current, purported administrative record with documents that “might have

influenced” action by the Department of Homeland Security (DHS) regarding DACA but that




                                                 2
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 7 of 26



Federal Defendants nonetheless omitted from their certified administrative record. 1 Federal

Defendants’ unilateral decision about what constitutes the record is not binding on the Court. See

Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., No. C 17-05211 WHA, 2018 WL

1210551, at *2 (N.D. Cal. Mar. 8, 2018).

       A further, practical reason for looking beyond the purported administrative record is that

the parties’ summary judgment briefing was not in any way limited to that administrative record;

rather, many of the factual disputes cannot be resolved based on even a fully developed

administrative record, much less the record compiled by Federal Defendants.2 Indeed, DHS did

not certify the purported administrative record in this case until May 24, 2019, roughly a year after

the litigation was filed, and months after Plaintiffs filed their motion for summary judgment on

February 4, 2019. Dkt. 356. Moreover, the purported administrative record was produced only in

discovery and has not been filed with the Court, as part of the summary judgment record or

otherwise. If the Court were to hold that its review is limited to the purported administrative record,

then summary judgment briefing would, in effect, need to start again.




1
  The administrative record is “supplemented” when the court “add[s] something that should have
properly been included in the administrative record but was not due to a clerical error or for any
other reason.” La Union, 141 F. Supp. 3d at 694 (internal quotations and alterations omitted).
“Extra-record” evidence, in contrast, is not formally part of the administrative record at all because
it neither was nor should have been considered by the agency at the time of its challenged action.
Courts in the Fifth Circuit have outlined the same “exceptions” for both supplemental and extra-
record evidence, see, e.g., id., though some exceptions clearly apply only to one or the other
category (e.g., “evidence arising after the agency action,” id. (emphasis added), is extra-record
evidence). Courts have not always been clear in distinguishing and defining these and related
terms. See id.; cf. Gulf Coast Rod Reel and Gun Club, Inc. v. U.S. Army Corps of Eng’rs, No.
3:13–CV–126, 2015 WL 1883522, at *1 n.1 (S.D. Tex. Apr. 20, 2015).
2
  Defendant-Intervenors maintain that summary judgment is inappropriate at this time, on the
purported administrative record or otherwise, because genuine disputes of material fact remain
regarding standing, reviewability, and Plaintiffs’ procedural and substantive claims under the APA.


                                                  3
       Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 8 of 26



         Ultimately, regardless of what the record contains, the Court should reject Plaintiffs’

motion for summary judgment, for the reasons described in Defendant-Intervenors’ summary

judgment briefing and summarized in this brief.

III.     STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDINGS

         Plaintiffs filed a motion for summary judgment on February 4, 2019. See Dkt. 356. Federal

Defendants filed their response on February 25, 2019. See Dkt. 366. At the time, Federal

Defendants had not yet produced or certified the administrative record. See Dkt. 374 at 3 (noting

that, as of March 18, 2019, Federal Defendants had not produced the administrative record); Dkt.

374-1 at Ex. A (February 25, 2019, letter from New Jersey to Federal Defendants requesting the

administrative record).

         On May 10, 2019—two months after Defendant-Intervenors noted that Federal Defendants

had failed to produce an administrative record as required, id.—Federal Defendants produced the

purported administrative record, which consists of 159 emails, letters, documents, and studies

related to deferred action. On May 24, 2019, Federal Defendants supplemented the administrative

record with three additional documents providing evidence of, and instructions related to, the pre-

DACA exercise of prosecutorial discretion.

         On June 14, 2019, the individual Defendant-Intervenors and the State of New Jersey filed

briefs in opposition to Plaintiffs’ motion for summary judgment. See Dkts. 397, 399. On June 28,

2019, Plaintiffs filed their reply. See Dkt. 413. None of the parties cited the recently produced

administrative record in their summary judgment briefs.

         At a status hearing on October 8, 2019, the Court cancelled the motion hearing on Plaintiffs’

motion for summary judgment, which had been scheduled for October 28, 2019. The Court also

instructed the parties to submit these supplemental briefs. See Dkt. 435.




                                                  4
      Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 9 of 26



IV.     ARGUMENT

        The Court cannot rule on the issues in this case based on the administrative record alone.

Courts routinely look outside the administrative record to decide questions of standing and have

also looked outside the administrative record when procedural claims and the reviewability of an

agency’s action hinge on the agency’s actual implementation of its decision or guidance. The

Court should do so here—especially if the Court looks to findings from Texas I that are themselves

grounded in extra-record evidence, but which have since been disproven by the extra-record

evidence developed in this litigation.

        Courts typically do not look outside the administrative record to decide substantive

challenges to an agency’s action under the APA unless the case involves complicated technical

issues or the challengers show that the agency acted in bad faith or pretextually. Plaintiffs have

not met their burden to show that DHS acted in bad faith or that the DACA Memorandum means

anything other than what it said. Instead, the purported administrative record produced by Federal

Defendants clearly shows that DACA establishes no substantive rights and requires USCIS

adjudicators to exercise case-by-case prosecutorial discretion. This alone is sufficient to defeat

Plaintiffs’ substantive APA claims. But, if the Court considers relevant the findings of fact in

Texas I, where the Fifth Circuit considered extra-record evidence, then the Court should also look

to the extra-record evidence developed during discovery in this case. That evidence confirms what

the administrative record makes clear—that DACA “confers no substantive right, immigration

status or pathway to citizenship” and instead “set[s] forth policy for the exercise of discretion

within the framework of existing law,” Dkt. 400-7, Ex. 36 at 3—and contradicts the factual

findings in Texas I.




                                                5
   Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 10 of 26



       A.      The Court Must Look Beyond the Purported Administrative Record to
               Determine Its Jurisdiction and to Rule on the Plaintiffs’ Procedural APA
               Claims, and It May Do So to Rule on Plaintiffs’ Substantive APA Claims,
               Especially if the Court Will Consider the Texas I Ruling

       The general “record rule” that judicial review of an agency’s action under the APA is

limited to “the administrative record already in existence, not some new record made initially in

the reviewing court,” Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam); see 5 U.S.C. § 706,

does not apply to certain issues, such as whether the challengers have standing. And even when

the record rule does apply, courts in the Fifth Circuit recognize several well-established exceptions

to it. Indeed, courts will look to extra-record evidence (or will supplement an agency’s certified

administrative record) in a number of circumstances:

               (1) when agency action is not adequately explained in the record
               before the court; (2) when looking to determine whether the agency
               considered all relevant factors; (3) when a record is incomplete;
               (4) when a case is so complex that a court needs more evidence to
               enable it to understand the issues; (5) when evidence arising after
               the agency action shows whether the decision was correct or not;
               (6) in certain NEPA cases; (7) in preliminary injunction cases; and
               (8) when an agency acts in bad faith.

La Union, 141 F. Supp. 3d at 694 (quoting City of Dallas v. Hall, No. 3:07-CV-0060-P, 2007 WL

3257188, at *5 (N.D. Tex. Oct. 29, 2007)).           Put differently, courts can supplement the

administrative record when (1) “the agency deliberately or negligently excluded documents that

may have been adverse to its decision”; (2) the court needs to “supplement the record with

‘background information’ in order to determine whether the agency considered all of the relevant

factors”; or (3) when “the agency failed to explain administrative action so as to frustrate judicial




                                                 6
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 11 of 26



review.” Medina Cty. Envtl. Action Ass’n v. Surface Transp. Bd., 602 F.3d 687, 706 (5th Cir.

2010).3

          Applying the relevant standard here, the Court must look to extra-record evidence to

resolve issues of standing, reviewability, and Plaintiffs’ procedural APA claim.4 Plaintiffs have

not satisfied their burden to show that DHS acted pretextually or in bad faith, but if the Court is

inclined to consider any findings of the Fifth Circuit in Texas I based on extra-record evidence,

the Court should also assess extra-record evidence developed here—namely, evidence that

disproves findings from Texas I and confirms that DACA is applied in a way that is substantively

lawful and does not in any way violate federal immigration law—in evaluating Plaintiffs’

substantive APA claim.

                 1.     The Court plainly must look beyond the purported administrative record to
                        resolve the threshold issue of standing.

          “It is well established that petitioners challenging agency action may supplement the

administrative record for the purpose of establishing Article III standing, even though judicial

review of agency action is usually limited to the administrative record.” Prometheus Radio Project

v. FCC, 939 F.3d 567, 578 (3d Cir. 2019); see also US Magnesium, LLC v. EPA, 690 F.3d 1157,


3
 A District Court in the Southern District of Texas has noted that the eight exceptions listed in
Hall and the three Medina exceptions largely, if not entirely, overlap. See La Union, 141 F. Supp.
3d at 694–95.
4
  The Court has to this point deferred a determination as to whether, as Plaintiffs allege, DACA
violates the Take Care Clause. 328 F. Supp. 3d 662, 710–12 (“This Court therefore defers
judgment on the Take Care Clause until a full hearing on the merits or until the appropriate court
on appeal instructs it to decide the issue.”). If the Court decides that it is necessary to reach the
Take Care Clause issue, the Court should likely look beyond the purported administrative record:
Plaintiffs’ Take Care Clause claim falls under their substantive APA challenge (rather than an
independent cause of action). Thus, the Court should apply the same legal framework as developed
above and consider extra-record evidence responsive to the Take Care Clause claim. However,
the extent to which such extra-record evidence is appropriate will depend on the specific legal
standards applied to the Take Care Clause claim, making extra-record evidence necessary or
helpful for its resolution to varying degrees.


                                                 7
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 12 of 26



1164–65 (10th Cir. 2012). Indeed, as the Supreme Court of the United States explained in Pennell

v. City of San Jose, 485 U.S. 1 (1988), when the record lacks evidence of standing because, for

example, a suit originated in a non–Article III court, parties should “take pains to supplement the

record in any manner necessary to enable [the court] to address with as much precision as possible

any question of standing that may be raised.” Id. at 8.

       Recognizing that there is no evidence in the administrative record that proves that DACA

directly caused Plaintiffs’ alleged harms, Plaintiffs have attempted to show standing through other

extra-record evidence. To decide Plaintiffs’ arguments about standing with “as much precision as

possible,” id., then, the Court must consider all the extra-record evidence developed during

discovery that addresses injury, traceability, and redressability.

       For example, Plaintiffs have relied on the expert testimony of Dr. Ray Perryman—not in

the purported administrative record—to argue that DACA recipients cost the state millions of

dollars in the form of social services expenditures, see Dkt. 357 at 27-28, but Defendant-

Intervenors have demonstrated that Dr. Perryman performed no analysis of costs related to DACA

recipients and that Texas’s reliance on his analysis is misplaced, Dkt. 400-2, Ex. 7 ¶ 6. Plaintiffs

have also relied on expert testimony from Dr. Lloyd Potter and Dr. Tom Wong—again, not in the

purported administrative record—to attempt to establish injury-in-fact based on their unproven

theory that DACA recipients would “self-deport” if DACA were to end, thus supposedly

alleviating Plaintiffs’ purported harm. Dkt. 357 at 28. Again, Defendant-Intervenors have

demonstrated that other materials beyond the purported administrative record reveal flaws in that

testimony, see Dkt. 399 at 15–19, or contradict it, Dkt. 399 at 18 (citing Dkt. 400-2, Ex. 8

(testimony of Dr. Robert Smith that DACA recipients do not leave the United States to return to

live in their country of origin)); see also Dkt. 288 at 11, 18.




                                                   8
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 13 of 26



       Defendant-Intervenors have also used extra-record evidence to directly and materially

dispute Plaintiffs’ arguments that “labor market distortions” cause them to suffer economic injury,

see Dkt. 399 at 21–28, and have shown that, contrary to Plaintiffs’ claims, ending DACA would

not redress Plaintiffs’ alleged injuries because evidence developed during discovery shows that

the presence of DACA recipients in Texas does not affect Texas’s state spending. See Dkt. 288 at

4–5.

       Consideration of some of this evidence requires consideration of all of this evidence.

               2.      The Court must look outside the administrative record to decide whether
                       DACA is a reviewable agency action.

       Because the APA bars judicial review of actions “committed to agency discretion by law,”

5 U.S.C. § 701(a)(2), courts presume that, when an agency exercises its prosecutorial discretion

not to “take enforcement steps,” the agency’s decision is unreviewable. Heckler v. Chaney, 470

U.S. 821, 831 (1985). Though DACA represents an “exercise of [DHS’s] prosecutorial discretion,”

Dkt. 400-7, Ex. 36 at 1, Plaintiffs have attempted to rebut the “presumption [] that judicial review

is not available,” Heckler, 470 U.S. at 831, by arguing (in the context of arguing for “special

solicitude standing”) that DHS has “abdicated its responsibility” to enforce the Immigration and

Nationality Act, see Dkt. 1 at ¶¶ 244, 255; cf. Heckler, 470 U.S. at 833 n.4 (expressing no opinion

on whether an agency’s “abdication of its statutory responsibilities . . . would be unreviewable

under § 701(a)(2)”). Plaintiffs have also argued that DACA is an agency action (rather than

inaction) because it “grant[s] applicants a status.” Dkt. 5 at 19.

       When plaintiffs challenging an agency’s exercise of its prosecutorial discretion seek to

avoid Heckler’s presumption of non-reviewability, courts look outside the administrative record

to determine whether they have jurisdiction over the challenge. See, e.g., Texas I, 809 F.3d at 165

(holding that DAPA and expanded DACA were reviewable because the government had not



                                                  9
   Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 14 of 26



provided “clear and convincing evidence that, inter alia, it is making case-by-case decisions”);

Sierra Club v. Yeutter, 911 F.2d 1405, 1421 (10th Cir. 1990) (noting that “a district court may

require an agency to supplement the administrative record . . . to determine whether the [agency]

ha[s] consciously abdicated its statutory responsibilities” to such an extent that the presumption

against the reviewability of an agency’s non-enforcement decision is rebutted (citation omitted));

see also Anderson v. McCarthy, No. C 16–00068 WHA, 2016 WL 6834215, at *11 (N.D. Cal.

Nov. 21, 2016) (reviewing the administrative record and “additional documents submitted” by the

agency to confirm that the agency’s non-enforcement decision was not reviewable).

       Here, the evidence developed during discovery—including the evidence that, in practice,

DHS continues to exercise case-by-case prosecutorial discretion—demonstrates that DACA is an

unreviewable decision not to take enforcement action. It is proper for this Court to review that

evidence in assessing the validity of Plaintiffs’ threshold claim to the contrary.

               3.      The Court must also look outside the administrative record to decide
                       Plaintiffs’ procedural APA claims.

       To assess a procedural APA claim, courts must determine “what the agency does in fact”

in applying the challenged rule. Texas I, 809 F.3d at 171 n.125 (internal quotation marks omitted);

La Union, 141 F. Supp. 3d at 692 (internal quotation marks omitted). To resolve Plaintiffs’

procedural APA claims, then, the Court must look beyond the purported administrative record

certified by Federal Defendants and consider information about the operation of DACA, such as

DHS internal guidance (issued after DACA was announced) on how to implement DACA.

       In La Union, for example, plaintiffs challenged a federal agency’s use of internal policies

that were not published through notice-and-comment but were allegedly binding in determining

plaintiffs’ applications for federal assistance. See id. at 685–89. The agency certified an

administrative record that purported to include “all documents it considered or otherwise employed”



                                                 10
   Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 15 of 26



in establishing the policies. Id. at 697 (internal quotation marks omitted). However, because the

agency’s certified record “d[id] not address its de facto usage of those policies,” id. (emphasis

added), the court allowed plaintiffs to provide extra-record evidence of how the agency applied

the challenged policies in practice. See id. As a result, the court found some of the supplemental

materials helpful in “provid[ing] background and shed[ding] light on how [the agency], in fact,

treated and implemented the challenged policies.” Id; see also United Student Aid Funds, Inc. v.

Devos, 237 F. Supp. 3d 1, 4 (D.D.C. 2017) (“[W]here the district court cannot determine from the

administrative record whether the agency complied with its procedural obligations, the district

court may consider extra-record evidence.”). If the “true test” of Plaintiffs’ procedural APA claims

is how DACA is “actually administered,” Texas v. United States, 328 F. Supp. 3d 662, 729 (S.D.

Tex. 2018), excluding evidence of DACA’s de facto usage would “effectively frustrate[] judicial

review.” Cf. Ctr. for Marine Conservation v. Brown, 917 F. Supp. 1128, 1144 n.10 (S.D. Tex.

1996) (citing Camp, 411 U.S. at 143).

       Moreover, in line with this standard, the Fifth Circuit in Texas I considered evidence post-

dating the agency’s DAPA decision that was outside the administrative record. See, e.g., Texas I,

809 F.3d at 172–76 (citing and finding material the December 31, 2014, declaration of Kenneth

Palinkas regarding the purported “rubber-stamp[ing]” of DACA applications); see also id. at 171

(to determine whether agency action is a policy statement or substantive rule, the court focuses on

whether, “as a practical matter,” the action “either appears on its face to be binding, or is applied

by the agency in a way that indicates it is binding”) (internal quotation marks omitted). Thus, to

the extent this Court may rely (even in part) on Texas I’s findings and conclusions that are

themselves partially or wholly grounded in extra-record evidence, the Court should undoubtedly




                                                 11
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 16 of 26



exercise its discretion to allow similar extra-record evidence in this case, including evidence

rebutting the Fifth Circuit’s preliminary Texas I findings regarding DACA.

       In particular, to resolve the question of how DHS administers DACA in practice, the Court

should look beyond information pre-dating DHS’s decision to create DACA, and examine how

DACA has been implemented in practice. This extra-record evidence “arising after the agency

action” demonstrates that DHS’s decision to implement DACA without notice-and-comment was

“correct,” and it provides helpful “background information.” See La Union, 141 F. Supp. 3d at

694 (internal quotation marks omitted). In addition to the purported administrative record certified

by Federal Defendants, the Court should consider the DHS internal guidance and training materials

produced during discovery, as well as relevant expert testimony about DACA’s operation in

practice.

       Here, materials beyond the certified administrative record confirm the agency’s conclusion

at the time that DACA was exempt from the APA’s notice-and-comment requirement, because it

leaves USCIS adjudicators free to exercise discretion and imposes no rights or obligations. See

5 U.S.C. § 553(b)(A); Dkt. 399 at 34–38 (collecting cases explaining legal standard). For example,

extra-record evidence shows that USCIS adjudicators exercise case-by-case discretion when

deciding whether to grant deferred action. See Dkt. 400-9, Ex. 62-H at 8 (2013 DACA Nat’l

Standard Operating Procedures (SOP)). 5 DHS internal guidance and documents show that

deciding whether certain of those criteria have been met inherently requires the adjudicator to




5
  See also Dkt. 400-9, Ex. 62-B at 6 (2012 DACA Training Presentation) (“[DACA] does not
confer any status,” nor does it “lead to any status; it “simply means that action to remove someone
is deferred until a certain date and that the decision to pursue removal may be revisited at some
point in the future”); Dkt. 226-1, Ex. 167 at 4 (USCIS Field Manual) (“As in all deferred action
determinations, USCIS will make case-by-case, discretionary judgments based on the totality of
the evidence.”).

                                                12
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 17 of 26



exercise individualized discretion by, for example, determining whether a person “otherwise poses

a threat to national security,” or whether a prior misdemeanor conviction is a “significant” one.

Dkt. 6, Ex. 7 at App. 0586–87. Indeed, as one USCIS officer put it, when determining whether a

DACA applicant represents a threat to public safety, “[the] standard is whether or not you would

want to live next door to the person.” Dkt. 400-9, Ex. 62-K at 1 (DACA Email Guidance, June 2,

2015).

         The Court should also look to the significant and increasing denial rate for deferred action

since the DACA Memorandum was first issued, which confirms the use of case-by-case,

individualized discretion. Dkt. 224-2, Ex. 25 at 1 (USCIS Data on Number of Form I-821D,

Consideration of DACA) (showing that, during the first two quarters of fiscal year 2018, USCIS

adjudicators denied about 20% of requests for initial grants of deferred action under DACA).

         Finally, the Court should consider testimonial evidence that further confirms that USCIS

adjudicators understand DACA to empower them to make discretionary decisions. See, e.g., Dkt.

400-2, Ex. 11 at App. 0583–92 (Decl. of Donald W. Neufeld); Dkt. 400-4, Ex. 27 (Tr. of Depo. of

Michael Knowles). Relatedly, the Court should look also at the further testimony of Mr. Palinkas

from discovery in this case, in which he admitted he does not have any personal knowledge

whether DACA adjudicators “rubber stamp” applications, Dkt. 397 at 12 n.4 (citing Dkt. 215 at

22–24), as he was quoted as saying in the DAPA litigation. See Texas I, 809 F.3d at 172–73. This

recent testimony from Mr. Palinkas discredits preliminary findings of fact from Texas I that were

based on his previous extra-record testimony in that case.

                4.      The Court can look outside the administrative record to decide Plaintiffs’
                        substantive APA claims.

         In the substantive APA context, courts typically look at extra-record evidence only if

plaintiffs first show bad faith or “pretext”; Plaintiffs have failed to justify any such resort to extra-



                                                   13
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 18 of 26



record evidence here. If the Court limits its review to the administrative record on this claim,

Plaintiffs’ substantive APA claims necessarily fail, as DACA is, on its face, a matter of discretion

that creates no rights and involves individual decision-making. To the extent, however, that this

Court believes it must consider the Fifth Circuit’s factual findings in Texas I, which were partially

grounded in extra-record evidence, the Court must likewise consider the extra-record evidence

developed here to understand DHS’s DACA action and determine whether it was correct.

       In Department of Commerce v. New York, 139 S. Ct. 2551 (2019), the Supreme Court

emphasized that a court reviewing a substantive challenge to an agency’s action under the APA

can allow “extra-record discovery” in order to “inquir[e] into ‘the mental processes of

administrative decisionmakers,’” but only “[o]n a ‘strong showing of bad faith or improper

behavior.’” Id. at 2573–74 (quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S.

402, 420 (1971), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99, 104–05 (1977)).

There, the district court had ordered the Department of Commerce both to supplement the

administrative record by including otherwise omitted materials the Secretary had considered

before implementing a census question on citizenship and to respond to extra-record discovery.

Id. The Court held that the district court’s order requiring extra-record discovery was “premature”

but “ultimately justified.” Id. at 2574. At the time the district court ordered extra-record discovery

the plaintiffs had not shown pretext or bad faith. But once the Department of Commerce

supplemented the record, the additional material showed that the Secretary’s justification for

implementing the citizenship question was pretextual, meaning that extra-record discovery was

appropriate. Id.

       Plaintiffs have not made a “strong showing” of pretext here: neither the purported

administrative record designated by Federal Defendants, nor any other evidence, creates any




                                                 14
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 19 of 26



inference of pretext, let alone a powerful one. See id. at 2573–74. To the contrary, the

administrative record compiled by Federal Defendants clearly shows that DACA does not, and

was not intended to, create substantive rights in contravention of the INA and Congress’s statutory

scheme on immigration. This alone is sufficient to end the inquiry into Plaintiffs’ substantive APA

claims.

          Moreover, the extra-record evidence confirms what the administrative record discloses—

that DACA is a matter of discretionary non-enforcement, not a rule giving rise to substantive rights.

Should the Court determine to look beyond the administrative record to resolve the substantive

APA claims, however, it should consider all extra-record evidence.

          Reliance on all extra-record evidence developed in this action is necessary if the Court

treats as relevant authority the Fifth Circuit’s decision in Texas I. There, the Fifth Circuit’s analysis

was infused with evidence from beyond the record about why DAPA was implemented and how

DAPA operated in practice. See Texas I, 809 F.3d at 181–86. Through discovery in this case,

Defendant-Intervenors have since developed evidence that demonstrates that many of the factual

premises of Texas I are incorrect. This Court would need to consider that evidence in conjunction

with Texas I if it considers Texas I at all.         This key extra-record evidence is helpful in

“understand[ing]” DHS’s DACA action and demonstrating that this agency action was “correct,”

La Union, 141 F. Supp. 3d at 694 (quoting Hall, 2007 WL 3257188, at *5), and ultimately confirms

that DACA does not contravene Congress’s statutory scheme on immigration.

          Notably, this Court has already, at the preliminary injunction stage, considered and relied

on extra-record evidence in assessing Plaintiffs’ substantive APA claim, including by comparing

the evidence in this case to the evidence in Texas I. See 328 F. Supp. 3d at 712–27 (citing various

extra-record sources in its analysis of the substantive APA claim; noting, for example, the number




                                                   15
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 20 of 26



of individuals potentially affected by DACA, expanded DACA, and DAPA). If the Court believes

this type of extra-record evidence was necessary to “enable [the Court] to understand the issues”

and to “show[] whether the [agency] decision was correct or not,” see La Union, 141 F. Supp. 3d

at 694, it would be essential for the Court to continue to consider extra-record evidence in this

litigation.

          B.     In Any Event, the Court Should Not Limit Its Review to Federal Defendants’
                 Purported Administrative Record Without Both Supplementing the Record
                 and Allowing Revised Summary Judgment Briefing

          Federal Defendants’ purported administrative record lacks information that should have

informed DHS’s 2012 DACA actions, and requires supplementation.                  Moreover, Federal

Defendants did not produce any part of that administrative record until May 10, 2019—months

after Plaintiffs moved for summary judgment (on February 4, 2019) and months after Federal

Defendants filed their response to the motion for summary judgment (on February 25, 2019). See

Dkts. 356, 366. As such, the purported administrative record appears nowhere in the summary

judgment record.

          Both Plaintiffs and Defendant-Intervenors have routinely relied on materials outside of the

administrative record in their summary judgment briefing, as justified by the issues in this case. If

the Court holds that its review should be limited to an administrative record for some or all claims,

the parties would need to supplement the record produced by Federal Defendants and submit

revised summary judgment briefing based solely on that administrative record.

                 1.      Federal Defendants’ purported administrative record is incomplete.

          As discussed above, the Court should not limit its review to Federal Defendants’ purported

administrative record for many of the issues before the Court. If, however, the Court decides to

do so, then it is imperative that the Court grant the other parties an opportunity to supplement that

record.


                                                  16
   Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 21 of 26



       The purported administrative record, which has not been filed with the Court, is, in any

event, incomplete. Federal Defendants finally produced documents they asserted constitute the

administrative record on May 10 and May 24, 2019, only after repeated requests by Defendant-

Intervenors, see Dkt. 374 at 3; id., Ex. 1. Even then, Federal Defendants caveated the completeness

of their purported administrative record. The certification accompanying the May 24 production

noted that the administrative record was “prepared during the pendency of this action,” which

began “almost six years following publication of the DACA memo.” Ex. 5-1 at 2 n.1. Moreover,

the certification stated that “current DHS personnel used their best efforts to determine which

documents to include in the administrative record based upon the content of the documents,” but

they “did not confer with former Secretary Napolitano herself or any former DHS officials

involved in development of the policy regarding which documents to include.” Id.

       Even though Federal Defendants have finally certified an administrative record, agencies

may not unilaterally decide which documents constitute the record. See Regents, 2018 WL

1210551, at *2 (“[T]he whole record is not necessarily those documents that the agency has

compiled and submitted as ‘the’ administrative record. Rather, it consists of all documents and

materials directly or indirectly considered by agency decision-makers and includes evidence

contrary to the agency’s position.” (emphasis in original) (internal quotation marks and citation

omitted)). The complete record should include “all materials that ‘might have influenced the

agency’s decision,’ and not merely those upon which the agency relied in its final decision.” La

Union, 141 F. Supp. 3d. at 694 (quoting Hall, 2007 WL 3257188, at *4).

       Federal Defendants’ purported administrative record excludes certain key documents that

are relevant to DHS’s decision. For example, the summary judgment record developed through

discovery references the Immigration and Naturalization Service General Counsel’s Legal Opinion




                                                17
    Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 22 of 26



Regarding Service Exercise of Prosecutorial Discretion (July 15, 1976), but that document—which

concludes that there is “authority for the plenary nature of [the agency’s] prosecutorial discretion,”

particularly if guided by some standards—is absent from the purported certified administrative

record. Dkt. 224-2, Ex. 14 at 8; see also Dkt. 400, Ex. 10 at 5, 8. Likewise, the summary judgment

record includes 2005 and 2009 USCIS statements on deferred action for other groups. See Dkt.

400, Exs. 55, 56. Federal Defendants should have included these previous statements in the

administrative record as well, as they provide context for DACA and demonstrate that DACA is

merely a continuation of longstanding agency practice to exercise various forms of prosecutorial

discretion.

       Not only should the Court afford the parties an opportunity to augment the administrative

record, but also, as discussed supra, at Part IV.A, the Court should look beyond the administrative

record to consider information about the operation of DACA.

               2.      The parties’ summary judgment briefing focused on materials beyond the
                       administrative record, and re-briefing would be necessary if the Court were
                       to limit its review to the administrative record.

       The Court asked where within the summary judgment record the administrative record is.

The answer is: nowhere. Federal Defendants first certified an administrative record months after

Plaintiffs moved for summary judgment on February 4, 2019. See Dkt. 356; see also Dkt. 363 at

6 (noting Federal Defendants’ failure to produce an administrative record); Dkt. 363-1, Ex. 9 at 1

(explaining that, as of December 26, 2018, Federal Defendants’ production of an administrative

record would be delayed). Even then, Federal Defendants did not file the administrative record

with the Court. As a result, the administrative record is not yet a part of the summary judgment

record, and both sides have routinely cited materials outside the administrative record in their

summary judgment briefs.




                                                 18
   Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 23 of 26



          Effectively, Federal Defendants—who are aligned with Plaintiffs in their opposition to

DACA, see Dkt. 118 at 8–10—have been trying to have it both ways: on the one hand, they have

resisted responding to Defendant-Intervenors’ discovery requests by arguing that the case can and

must be decided on the administrative record alone, see, e.g., Dkt. 392; yet, on the other hand,

Federal Defendants neither produced nor relied on the administrative record when responding to

Plaintiffs’ motion for summary judgment.

          If the Court were now to limit its review to Federal Defendants’ purported administrative

record, much of the summary judgment briefing—by Plaintiffs, individual Defendant-Intervenors,

and Defendant-Intervenor New Jersey alike—would be excluded from consideration. Ruling on

Plaintiffs’ summary judgment motion based solely on an administrative record would be

inappropriate with respect to numerous issues for the multiple reasons discussed herein, and would

be further inappropriate without revised summary judgment briefing limited to the administrative

record.

          C.     Summary Judgment Is Inappropriate at this Time

          Ultimately, regardless of what the record contains, the Court should reject Plaintiffs’

motion for summary judgment. Plaintiffs do not have standing to bring this case, DACA is not

reviewable, and Plaintiffs’ procedural and substantive APA claims are without merit.

          Standing. Both record and extra-record evidence show that Plaintiffs do not have standing

to bring this case—because Plaintiffs cannot show injury, causation, or redressability—and the

case should be dismissed.

          Reviewability. Both record and extra-record evidence demonstrate that DACA is an

exercise of non-enforcement discretion. Accordingly, DACA is not reviewable under the APA.

          Procedural APA.     Both record and extra-record evidence confirm that DACA is

procedurally lawful and did not require notice-and-comment rulemaking. DACA adjudicators


                                                 19
     Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 24 of 26



decide whether to grant or deny DACA applications on a discretionary, case-by-case basis, and

thus DACA is a lawful exercise of prosecutorial authority. As such, Plaintiffs’ procedural APA

claim is without merit.

       Substantive APA. Both record and extra-record evidence show that DACA is substantively

lawful, does not constitute arbitrary or capricious agency action, and does not conflict with—but

rather is wholly consistent with—federal immigration law.

       At the very least, summary judgment is inappropriate, because genuine disputes of material

fact remain.

V.     CONCLUSION

       For the foregoing reasons, the Court should look beyond the administrative record to

resolve Plaintiffs’ motion for summary judgment on standing, reviewability, procedural APA, and,

to the extent the Court considers the Texas I opinion, substantive APA. In any event, the Court

should afford the parties the opportunity to supplement the purported administrative record

produced by Federal Defendants. Because the parties’ summary judgment briefing has not been

limited to the administrative record thus far, the Court should not limit its review to the

administrative record without allowing the parties to submit revised briefs.



Dated: October 28, 2019                              Respectfully Submitted,

                                                     MEXICAN AMERICAN LEGAL
                                                     DEFENSE AND EDUCATIONAL FUND
                                                     By: /s/ Nina Perales
                                                     Nina Perales (Tex. Bar No. 24005046);
                                                     (SD of Tex. Bar No. 21127)
                                                     Attorney-in-Charge
                                                     Ramón A. Soto
                                                     (Admitted pro hac vice)
                                                     Ernest I. Herrera (Tex. Bar No. 24094718);
                                                     (SD of Tex. Bar No. 2462211)



                                                20
Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 25 of 26



                                       110 Broadway, Suite 300
                                       San Antonio, Texas 78205
                                       Phone: (210) 224-5476
                                       Facsimile: (210) 224-5382
                                       Email: nperales@maldef.org

                                       Denise Hulett
                                       Mexican American Legal Defense and
                                       Educational Fund
                                       1512 14th Street
                                       Sacramento, CA 95814
                                       Phone: (916) 444-3031
                                       Email: dhulett@maldef.org
                                       (Admitted pro hac vice)

                                       ROPES & GRAY LLP
                                       Douglas H. Hallward-Driemeier
                                       2099 Pennsylvania Ave NW
                                       Washington, DC 20006-6807
                                       (202) 508-4600
                                       (202) 508-4776 (direct dial)
                                       Douglas.Hallward-
                                       Driemeier@ropesgray.com
                                       (Admitted pro hac vice)

                                       GARCÍA & GARCÍA,
                                       ATTORNEYS AT LAW P.L.L.C.
                                       Carlos Moctezuma García
                                       (Tex. Bar No. 24065265)
                                       (SD of Tex. Bar No. 1081768)
                                       P.O. Box 4545
                                       McAllen, TX 78502
                                       Phone: (956) 630-3889
                                       Facsimile: (956) 630-3899
                                       Email: cgarcia@garciagarcialaw.com

                                       Attorneys for Defendant-Intervenors




                                  21
   Case 1:18-cv-00068 Document 440 Filed on 10/28/19 in TXSD Page 26 of 26



                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on the 28th day of October, 2019, I electronically
filed the above and foregoing document using the CM/ECF system, which automatically sends
notice and a copy of the filing to all counsel of record.

                                              /s/ Nina Perales
                                                  Nina Perales




                                                22
  Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 1 of 48



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                         §
                                                §
               Plaintiffs,                      §
                                                §
          v.                                    § Case No. 1:18-CV-68
                                                §
UNITED STATES OF AMERICA, et al.,               §
                                                §
               Defendants,                      §
                                                §
and                                             §
                                                §
KARLA PEREZ, et al.,                            §
                                                §
               Defendant-Intervenors,           §
                                                §
and                                             §
                                                §
STATE OF NEW JERSEY,                            §
                                                §
               Defendant-Intervenor.            §


      PEREZ DEFENDANT-INTERVENORS’ APPENDIX IN SUPPORT OF THEIR
      SUPPLEMENTAL BRIEF REGARDING THE ADMINISTRATIVE RECORD


 EX. NO.                                       DOCUMENT

               Regents of the Univ. of Cal. v. U. S. Dep’t of Homeland Sec., No. C 17-05211
      1
               WHA, 2018 WL 1210551 (N.D. Cal. Mar. 8, 2018)
               Gulf Coast Rod Reel and Gun Club, Inc. v. U.S. Army Corps of Eng’rs, No. 3:13–
      2
               CV–126, 2015 WL 1883522 (S.D. Tex. Apr. 20, 2015)
               City of Dallas v. Hall, No. 3:07-CV-0060-P, 2007 WL 3257188 (N.D. Tex. Oct.
      3
               29, 2007)
               Anderson v. McCarthy, No. C 16–00068 WHA, 2016 WL 6834215 (N.D. Cal.
      4
               Nov. 21, 2016)

      5        Declaration of Nina Perales

               Certification of Dep’t of Homeland Security Administrative Record by Ariel C.
      5-1
               Harrison (May 24, 2019)
   Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 2 of 48




Dated: October 28, 2019                         Respectfully Submitted,

                                          MEXICAN AMERICAN LEGAL
                                          DEFENSE AND EDUCATIONAL FUND
                                          By: /s/ Nina Perales
                                          Nina Perales (Tex. Bar No. 24005046);
                                          (SD of Tex. Bar No. 21127)
                                          Attorney-in-Charge
                                          Ramón A. Soto
                                          (Admitted pro hac vice)
                                          Ernest I. Herrera (Tex. Bar No. 24094718);
                                          (SD of Tex. Bar No. 2462211)
                                          110 Broadway, Suite 300
                                          San Antonio, Texas 78205
                                          Phone: (210) 224-5476
                                          Facsimile: (210) 224-5382
                                          Email: nperales@maldef.org

                                          Denise Hulett
                                          Mexican American Legal Defense and
                                          Educational Fund
                                          1512 14th Street
                                          Sacramento, CA 95814
                                          Phone: (916) 444-3031
                                          Email: dhulett@maldef.org
                                          (Admitted pro hac vice)

                                          Priscila Orta
                                          Mexican American Legal Defense and
                                          Educational Fund
                                          11 East Adams, Suite 700
                                          Chicago, IL 60603
                                          Tel: (312) 427-0701
                                          Email: porta@maldef.org
                                          (Admitted pro hac vice)

                                          ROPES & GRAY LLP
                                          Douglas H. Hallward-Driemeier
                                          2099 Pennsylvania Ave NW
                                          Washington, DC 20006-6807
                                          (202) 508-4600
                                          (202) 508-4776 (direct dial)
                                          Douglas.Hallward-
                                          Driemeier@ropesgray.com
                                          (Admitted pro hac vice)


                                      2
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 3 of 48




                                       GARCÍA & GARCÍA,
                                       ATTORNEYS AT LAW P.L.L.C.
                                       Carlos Moctezuma García
                                       (Tex. Bar No. 24065265)
                                       (SD of Tex. Bar No. 1081768)
                                       P.O. Box 4545
                                       McAllen, TX 78502
                                       Phone: (956) 630-3889
                                       Facsimile: (956) 630-3899
                                       Email: cgarcia@garciagarcialaw.com

                                       Attorneys for Defendant-Intervenors




                                   3
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 4 of 48




                EXHIBIT 1
RegentsCase   1:18-cv-00068
       of the University           Document
                         of California            440-1 Not
                                       v. United States..., Filed on 10/28/19
                                                               Reported in Fed....   in TXSD Page 5 of 48
2018 WL 1210551


                                                                WILLIAM ALSUP, UNITED STATES DISTRICT JUDGE
                  2018 WL 1210551
    Only the Westlaw citation is currently available.
     United States District Court, N.D. California.                                 INTRODUCTION

       The REGENTS OF the UNIVERSITY OF                          *1 In these challenges to the government’s rescission of the
          CALIFORNIA and Janet Napolitano,                      Deferred Action for Childhood Arrivals program, this order
                                                                narrows a prior order directing the government to complete
         in her official capacity as President of
                                                                the administrative record.
         the University of California, Plaintiffs,
                            v.
         UNITED STATES DEPARTMENT OF
    HOMELAND SECURITY and Kirstjen Nielsen,                                            STATEMENT
       in her official capacity as Secretary of the             The facts underlying these actions are discussed in more
    Department of Homeland Security, Defendants.                detail in prior orders (see, e.g., Dkt. No. 234). In brief,
                                                                these five lawsuits challenge the Acting Secretary of the
          No. C 17-05211 WHA, No. C 17-05235
                                                                Department of Homeland Security’s decision in September
            WHA, No. C 17-05329 WHA, No. C
                                                                2017 to terminate a deferred action policy known as Deferred
          17-05380 WHA, No. C 17-05813 WHA
                                                                Action for Childhood Arrivals.
                            |
                   Signed 03/08/2018
                                                                Pursuant to their own stipulation, defendants filed an
Attorneys and Law Firms                                         administrative record on October 6, 2017, consisting of
                                                                fourteen documents received by the Acting Secretary. These
Jeffrey Michael Davidson, Alan Douglas Bersin, Covington        documents spanned 256 pages, all of which were already
& Burling LLP, San Francisco, CA, Alexander Berengaut,          public. All other DACA materials actually received by
Ashley Ciara Anguas Nyquist, Ivano Michael Ventresca,           the Acting Secretary were withheld based on “deliberative
Jonathan Yakov Mincer, Lanny A. Breuer, Mark H.                 process” and other privileges. Plaintiffs immediately moved
Lynch, Covington and Burling LLP, Megan A. Crowley,             to require completion of the administrative record, seeking
U.S. Department of Justice, Washington, DC, Erika M.            all materials considered “directly or indirectly” by the
Douglas, Covington and Burling LLP, Redwood Shores,             Acting Secretary in reaching her decision to rescind DACA.
CA, Harpreet Kaur Chahal, Julia M.C. Friedlander, Michael       Plaintiffs' motion was granted in part and denied in part on
A. Troncoso, Norman J. Hamill, Sonya Una Sanchez,               October 17 (Dkt. Nos. 64, 65, 79). 1
Margaret Louisa Wu, University of California Office of the
General Counsel, Charles Furlonge Robinson, University of       The October 17 order directed defendants to complete the
California, Oakland, CA, Megan Louise Rodgers, Covington        administrative record by adding to it all emails, letters,
and Burling LLP, Redwood City, CA, Monica Marie-Ramirez         memoranda, notes, media items, opinions and other materials
Almadani, Covington & Burling LLP, Los Angeles, CA, for         directly or indirectly considered in the final agency decision
Plaintiffs.                                                     to rescind DACA, to the following extent:

Brad Prescott Rosenberg, Stephen M. Pezzi, Brett A.               1. All materials actually seen or considered, however
Shumate, Jeffrey S. Robins, Kate Bailey, United States              briefly, by the Acting Secretary in connection with the
Department of Justice, Emma Leheny, National Education              potential or actual decision to rescind DACA;
Association, James Wells Harrell, Boies Schiller Flexner LLP,
Washington, DC, Albert Quoc Giang, Caldwell Leslie &              2. All DACA-related materials considered by persons
Proctor, PC, Los Angeles, CA, for Defendants.                       (anywhere in the government) who thereafter provided
                                                                    the Acting Secretary with written advice or input
                                                                    regarding the actual or potential rescission of DACA;
         RENEWED ORDER TO COMPLETE
                                                                  3. All DACA-related materials considered by persons
          THE ADMINISTRATIVE RECORD
                                                                    (anywhere in the government) who thereafter provided


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
RegentsCase   1:18-cv-00068
       of the University           Document
                         of California            440-1 Not
                                       v. United States..., Filed on 10/28/19
                                                               Reported in Fed....       in TXSD Page 6 of 48
2018 WL 1210551

     the Acting Secretary with verbal input regarding the          adjudication and notice-and-comment rulemaking, informal
     actual or potential rescission of DACA;                       agency action has no readily-defined record. In a rulemaking
                                                                   case, for example, the record is “comprised of comments
  4. All comments and questions propounded by the Acting           received, hearings held, if any, and the basis and purpose
     Secretary to advisors or subordinates or others regarding     statement,” among other things. Rodway v. U.S. Dep't of
     the actual or potential rescission of DACA and their          Agric., 514 F.2d 809, 817 (D.C. Cir. 1975). And, the trial-
     responses; and                                                type record in administrative adjudications consists of “[t]he
                                                                   transcript of testimony and exhibits, together with all papers
  5. All materials directly or indirectly considered by former
                                                                   and requests filed in the proceeding.” 5 U.S.C. § 556.
     Secretary of DHS John Kelly leading to his February
     2017 memorandum not to rescind DACA.
                                                                   The Supreme Court has never defined “the whole record”
                                                                   in the context of informal agency action, our instant setting.
The October 17 order also addressed various privileges—
                                                                   But our court of appeals has explained that the whole
overruling defendants' claim of deliberative process privilege
                                                                   record “is not necessarily those documents that the agency
as to 35 documents and finding that defendants had waived
                                                                   has compiled and submitted as ‘the’ administrative record.”
the attorney-client privilege as to any materials bearing on
                                                                   Thompson v. U.S. Dep't of Labor, 885 F.2d 551, 555 (9th
whether or not DACA was an unlawful exercise of DHS
                                                                   Cir. 1989). Rather, it “consists of all documents and materials
authority.
                                                                   directly or indirectly considered by agency decision-makers
                                                                   and includes evidence contrary to the agency’s position.”
Rather than submit a complete administrative record,
                                                                   Ibid. The “whole record” accordingly includes documents
defendants filed a petition for writ of mandamus with our
                                                                   that “literally pass[ed] before the eyes of the final agency
court of appeals. Our court of appeals denied defendants'
                                                                   decision maker” as well as those considered and relied
petition (over one dissent). Defendants were again ordered to
                                                                   upon by subordinates who provided recommendations to
complete the administrative record (Dkt. Nos. 86, 188, 197,
                                                                   the decisionmaker. California ex rel. Lockyer v. U.S. Dep't
199).
                                                                   of Agriculture, Nos. 05-cv-3508 & 05-cv-4038, 2006 WL
                                                                   708914, at *2 (N.D. Cal. Mar. 16, 2006) (Magistrate Judge
 *2 On December 1, defendants filed in the United States
                                                                   Elizabeth Laporte) (internal citations and quotations omitted);
Supreme Court a petition for writ of mandamus and
                                                                   see also Amfac Resorts, L.L.C. v. U.S. Dep't of the Interior,
application for a stay, or, in the alternative, for writ of
                                                                   143 F. Supp. 2d 7, 12 (D.D.C. 2001) (Judge Royce Lamberth).
certiorari to our court of appeals. The Supreme Court did not
reach the merits of defendants' petition but required that their
                                                                   Although the administrative record submitted by defendants
jurisdictional defenses be adjudicated prior to consideration
                                                                   is entitled to a presumption of completeness, Bar MK Ranches
of completing the administrative record (Dkt. Nos. 214, 224).
                                                                   v. Yuetter, 994 F.2d 735, 740 (10th Cir. 1993), this order again
                                                                   finds that plaintiffs have shown, by clear evidence, that the
An order dated January 9, 2018, ruled on defendants'
                                                                   administrative record filed by defendants lacks documents
threshold jurisdictional arguments and sustained jurisdiction,
                                                                   that were considered, directly or indirectly, by the Acting
issues now before our court of appeals. The parties later
                                                                   Secretary in deciding to rescind DACA. Again, the submitted
submitted argument, at the Court’s invitation, as to whether
                                                                   record consists only of fourteen documents comprising a mere
some narrowing of the October 17 order was necessary or
                                                                   256 pages—all already public—nearly 200 pages of which
appropriate (Dkt. Nos. 234, 242, 243). This order follows.
                                                                   consist of the Supreme Court, Fifth Circuit, and district court
                                                                   opinions in the DAPA litigation. Our own Ninth Circuit and
                                                                   the Second Circuit have both agreed that it strains credulity
                         ANALYSIS                                  that defendants terminated DACA based solely on fourteen
                                                                   publicly available documents. See In re United States, 875
  1. SCOPE OF THE ADMINISTRATIVE RECORD.
                                                                   F.3d 1200, 1206 (9th Cir. 2017), judgment vacated on other
The main question addressed in this order is the meaning
                                                                   grounds by In re United States, 138 S. Ct. 443 (2017); In Re:
of the term “the whole record” in the context of informal
                                                                   Kirstjen M. Nielsen, No. 17-3345 (2d. Cir. Dec. 27, 2017).
agency action. 5 U.S.C. § 706. This issue is important—
not just to the instant dispute but to all informal agency
decisions reviewable under the APA. Unlike formal agency


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
RegentsCase   1:18-cv-00068
       of the University           Document
                         of California            440-1 Not
                                       v. United States..., Filed on 10/28/19
                                                               Reported in Fed....       in TXSD Page 7 of 48
2018 WL 1210551

 *3 But while completion of the administrative record is           the Acting Secretary that were previously withheld under
necessary, this order is mindful of the Supreme Court’s            a claim of deliberate process privilege. The other was to
concern that defendants have raised “serious arguments that        require inclusion of all DACA-related materials considered
at least portions of the [October 17] order are overly broad.”     by persons (anywhere in the government) who, after such
In re United States, 138 S. Ct. at 445. After consideration of     consideration, provided the Acting Secretary with written
the parties' supplemental submissions on this point, this order    input regarding the rescission of DACA. In other words,
will narrow the October 17 order.                                  anyone providing written input to the Acting Secretary on the
                                                                   rescission was required to produce their DACA materials (up
First, even defendants agree that non-privileged materials         to the date of their input) on the premise that such materials
considered by the Acting Secretary in connection with the          had informed their input. 3
decision to rescind DACA should be included in the record.
Defendants' supplemental submission does not specifically           *4 Defendants argue that this category of materials should
address, however, whether the administrative record should         be narrowed so as to exclude any document originating from
include comments and questions propounded by the Acting            the White House, whether or not such documents are in the
Secretary to others (and their responses) regarding the            possession of DHS or another agency. For their part, plaintiffs
rescission. This order restates that the first and fourth          suggest exempting from the administrative record any White
categories of materials outlined in the October 17 order           House documents that never left the White House complex.
should be included in the administrative record.                   This order accepts plaintiffs' narrower version.

Second, because reasoned agency decision-making                    Communications from the White House residing at DHS
“ordinarily demand[s] that [the agency] display awareness          remain an important part of the administrative record (in
that it is changing position” and “show that there are good        part due to the White House’s emphasis of the President’s
reasons for the new policy,” F.C.C. v. Fox Television Stations,    direct role in decisions concerning the program). Indeed,
Inc., 556 U.S. 502, 515 (2009), the October 17 order directed      defendants concede that the Acting Secretary received advice
defendants to include in the administrative record all materials   from other members of the Executive Branch in making her
directly or indirectly considered by Secretary Kelly that led      decision and referred to “White House memorandum” in their
to his earlier decision to continue the DACA program.              privilege log (Dkt. No. 71-2). But to curtail any separation-of-
                                                                   powers concerns, defendants need not collect materials from
Two events are relevant. In February 2017,                         White House personnel. The agency defendants need look no
Secretary Kelly issued guidance regarding the Trump                further than their own files. In all other respects, however,
Administration’s immigration enforcement priorities which          the second category of materials described in the October 17
—despite rescinding “all existing conflicting directives,          order remains intact.
memoranda, or field guidance regarding the enforcement of
our immigration laws and priorities for removal”—explicitly        Fourth, with respect to verbal input to the Acting Secretary,
left DACA in place. Then, in June 2017, Secretary Kelly            to capture the factual information verbally conveyed and
rescinded the 2014 DAPA memo while again declaring that            considered in connection with the decision to rescind
DACA would remain in effect. Materials considered by               DACA, the October 17 order similarly required inclusion
Secretary Kelly that led to his February and June 2017             of all DACA-related materials considered by persons
decisions to continue DACA are pertinent here, and the             (anywhere in the government) who thereafter provided the
inclusion of such documents in the administrative record           Acting Secretary with verbal input regarding the rescission.
remains required. 2                                                Defendants argue that the collection and review of documents
                                                                   from custodians who provided only verbal advice is overly
Third, the Acting Secretary surely received both written           burdensome and disproportionate to the needs of the case.
and verbal input from her subordinates regarding the               Plaintiffs, in turn, suggest that this requirement be narrowed
decision to rescind DACA. Yet the record lacks even a              to apply only to materials located within or reviewed by DHS
single communication from any of the Acting Secretary’s            or DOJ personnel rather than anywhere in the government.
subordinates. With respect to written input, the October
17 order sought to remedy this omission in two ways.               The appellate caselaw has never expressly considered how,
One was to require inclusion of some materials sent to             if at all, verbal input to an agency decisionmaker should



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
RegentsCase   1:18-cv-00068
       of the University           Document
                         of California            440-1 Not
                                       v. United States..., Filed on 10/28/19
                                                               Reported in Fed....      in TXSD Page 8 of 48
2018 WL 1210551

be reflected in the administrative record. Verbal input,
of course, can be every bit as influential—perhaps more             3. All DACA-related materials considered by the Acting
influential—in shaping informal agency decisions as written            Secretary’s first-tier subordinates within DHS who
input. Yet despite government counsel’s acknowledgment that            thereafter provided the Acting Secretary with verbal
verbal input likely occurred (Dkt. No. 78 at 31:5), the thin           input regarding the actual or potential rescission of
administrative record supplied thus far omits even a clue as           DACA;
to the verbal advice received by the Acting Secretary on the
                                                                    4. All comments and questions propounded by the Acting
question of the rescission of DACA.
                                                                       Secretary to advisors or subordinates or others regarding
                                                                       the actual or potential rescission of DACA and their
Nevertheless, this order narrows the October 17 order in
                                                                       responses; and
that defendants need only add to the administrative record
documents of the Acting Secretary’s first-tier subordinates         5. All materials directly or indirectly considered by former
who provided verbal input regarding the rescission of DACA.            Secretary of DHS John Kelly leading to his February and
Figuring out who gave verbal input will not be as hard as              June 2017 decisions not to rescind DACA.
the government suggests. One method would be to ask the
decisionmaker which first-tier subordinates provided verbal                                   ***
input and then include in the administrative record the
relevant files and emails of such subordinates up to the date     Because of the pendency of appellate review over the
of their last input. Another would be to ask the first-tier       government’s threshold jurisdictional arguments, this order
subordinates if they gave verbal input and, if so, to include     postpones the deadline for completion of the administrative
their DACA files and emails up to the date of their last input.   record until FORTY-TWO CALENDAR DAYS after any
Yet another method would be to review the emails of the           final appellate ruling that the agency action is reviewable.
Acting Secretary and first-tier subordinates for references to    If either side seeks Supreme Court review of the threshold
verbal input, such as references to a meeting on the subject      jurisdictional questions, then any ruling by our court of
or to follow up on a verbal recommendation. This order            appeals will become final only upon refusal of the Supreme
leaves it to government counsel to select the combination of      Court to review it or upon a ruling by the Supreme Court itself
methods best calculated to retrieve the relevant records. The     that the agency action is reviewable.
government is not required to construct records that never
existed but only to corral the records that plausibly informed
the verbal input received by the Acting Secretary. 4                2. PRIVILEGE.


 *5 In sum, defendants are directed to complete the                        A. Waiver of Attorney-Client Privilege.
administrative record by adding to it all emails, letters,
memoranda, notes, media items, opinions and other materials       The October 17 order held that defendants waived attorney-
directly or indirectly considered in the final agency decision    client privilege over any materials that bore on whether or
to rescind DACA, to the following extent:                         not DACA was an unlawful exercise of executive power and
                                                                  therefore should be rescinded. This holding was based on
  1. All materials actually seen or considered, however           the well-established principle that parties are not permitted
    briefly, by the Acting Secretary in connection with the       to advance conclusions that favor their position in litigation
    potential or actual decision to rescind DACA;                 and at the same time shield the information that led to
                                                                  those conclusions from discovery. See Chevron Corp. v.
  2. All DACA-related materials considered by persons
                                                                  Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992). Put
    (anywhere in the government) who thereafter provided
                                                                  differently, “[t]he privilege which protects attorney-client
    the Acting Secretary with written advice or input
                                                                  communications may not be used both as a sword and a
    regarding the actual or potential rescission of DACA,
                                                                  shield.” Ibid. Where a party raises a claim, which in fairness
    with the exception that White House documents that
                                                                  to its adversary requires it to reveal the information or
    never left the White House complex need not be
                                                                  communication that claim is predicated upon, it has implicitly
    included;
                                                                  waived any privilege over that communication.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
RegentsCase   1:18-cv-00068
       of the University           Document
                         of California            440-1 Not
                                       v. United States..., Filed on 10/28/19
                                                               Reported in Fed....       in TXSD Page 9 of 48
2018 WL 1210551

Here, DHS’s rationale for rescinding DACA was its                   While defendants did not file a privilege log with their
purported illegality (see Dkt. No. 64-1 at 253–56 (Rescission       original production, they later, pursuant to order, filed a
Memorandum)). And although defendants included the                  privilege log claiming attorney-client, deliberative process,
September 4 legal opinion of the Attorney General in                and other privileges over 84 documents considered by the
the administrative record, they sought to conceal all other         Acting Secretary (Dkt. Nos. 67, 71-2). The October 17 order
legal analysis available to the Acting Secretary or the             overruled the privilege assertions as to 35 of the withheld
Attorney General. The October 17 order thus determined that         documents (although so far none have been produced). The
defendants could not simultaneously refuse to disclose the          October 17 order further required that defendants maintain a
legal research that led to that conclusion.                         privilege log for all future documents withheld on grounds
                                                                    of privilege. In their supplemental submission, defendants
As explained in a later order dated January 9, however,             repeat their objection to providing a privilege log.
the INA itself makes clear that once the Attorney General
determined that DACA was illegal, the Acting Secretary              To reiterate, our court of appeals has not spoken on this
had to accept his ruling as “controlling.” Section 1103(a)          issue. Every court in this district to consider the issue,
(1) of Title 8, a provision that allocates immigration power        however, has required administrative agencies to provide
and duties among the Secretary of Homeland Security, the            a privilege log in withholding documents that otherwise
Secretary of State, and the Attorney General, provides that         belong in the administrative record. See, e.g., Ctr. for Food
“determination and ruling by the Attorney General with              Safety v. Vilsack, No. 15-cv-01590, 2017 WL 1709318,
respect to all questions of law shall be controlling.” Therefore,   at *5 (N.D. Cal. May 3, 2017) (Magistrate Judge Kandis
once the Attorney General advised the Acting Secretary that         Westmore); Inst. for Fisheries Res. v. Burwell, No. 16-
DACA was illegal, that determination became controlling and         cv-01574, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017)
any legal analysis provided by others would be irrelevant. Put      (Judge Vince Chhabria); Lockyer, 2006 WL 708914, at *4.
differently, the Acting Secretary did not “rely” on the advice      As a practical matter, if agencies were permitted to withhold
of counsel and thus waive the privilege (as to all other legal      materials from the administrative record on the basis of
advice available to her). Instead, she became bound by the          privilege, but were not required to submit a privilege log,
“controlling” Attorney General determination.                       their withholding based on privilege would never surface and
                                                                    would wholly evade review. This would invite all manner
 *6 On the other hand, the government has maintained that           of mischief. Accordingly, this order holds once again that a
the basis of the rescission was not the legal determination         privilege log is required. The privilege log shall comply with
that DACA was illegal but rather was a judgment call based          the supplemental order setting the initial case management
on balancing litigation risk. Viewed in that light, the original    conference in this case, and shall include all authors and
waiver analysis would seem to remain valid, such that all           recipients of privileged documents, as well as the other
legal advice on DACA’s legality made available to the Acting        information set forth in that order (see Dkt. No. 23 ¶ 18).
Secretary and/or the Attorney General would be includable in
the administrative record.                                          With respect to documents previously identified on
                                                                    defendants' earlier privilege log, the Court has already
In light of this more nuanced analysis, this order finds it         ruled on each document following an in camera review.
prudent to wait and decide the scope of defendants' waiver          If, however, defendants wish to relitigate those rulings via
of attorney-client privilege until Section 1103(a)(1)’s import      a more thorough review than before (despite defendants'
is considered by our court of appeals in connection with the        earlier request only for an in camera review), then the
currently pending interlocutory appeal of the January 9 order.      following procedures will apply. Within TWENTY-EIGHT
For the time being, no waiver of the attorney-client privilege      CALENDAR DAYS of the finality of any appellate order
will be enforced (although any materials withheld on this           sustaining reviewability of the rescission of DACA (as
ground must be logged). 5                                           defined above), defendants may file a brief (on the public
                                                                    docket) presenting argument as to why the subject documents
                                                                    should remain withheld as privileged. Also at that time,
                                                                    defendants shall submit under seal declarations invoking and
                   B. Privilege Assertions.                         justifying the relevant privilege. These filings shall also be
                                                                    provided to plaintiffs, but may be redacted to the extent



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            5
RegentsCase
        of the1:18-cv-00068        Document
              University of California           440-1 Not
                                       v. United States..., Filed on 10/28/19
                                                               Reported in Fed.... in        TXSD Page 10 of 48
2018 WL 1210551

(but only to the extent) necessary to maintain the privilege
asserted. Within FOURTEEN CALENDAR DAYS of
defendants' submission, plaintiffs may file a response. The                                CONCLUSION
Court will then review the materials and allow argument by
defendants' counsel at an ex parte hearing. Plaintiffs' counsel     Defendants shall file an amended administrative record
shall standby outside the courtroom. Without revealing              in conformity with this order within FORTY-TWO
specifics of the withheld materials, the Court may invite           CALENDAR DAYS of any final appellate ruling that the
plaintiffs' counsel to make one or more cameo appearances           agency action terminating DACA is reviewable. Discovery
to argue as appropriate. The foregoing deadlines pertain            remains stayed.
only to the 35 documents previously ordered to be added
to the administrative record (should the government want to
relitigate that ruling). Should plaintiffs wish to relitigate the        CERTIFICATION UNDER 28 U.S.C. § 1292(b)
privilege issue as to the documents for which the privilege
was previously sustained, the same procedures shall apply.          The district court hereby certifies for interlocutory appeal
                                                                    the issues of whether: (1) inclusion of the above-referenced
 *7 With respect to the larger administrative record yet to         materials in the complete administrative record is necessary
be provided, if defendants redact or withhold any material          and appropriate; and (2) defendants should be required to
based on deliberative process or any other privilege, they shall    provide a privilege log with respect to documents withheld
simultaneously lodge for the Court’s review full copies of all      from the administrative record on the basis of deliberate
such materials, indicating by highlighting (or otherwise) the       process or other privileges. This order finds that these are
redactions and withholdings together with a privilege log for       controlling questions of law as to which there is substantial
each. The parties shall follow the same procedures outlined         ground for difference of opinion and that their resolution by
above, and within TWENTY-EIGHT CALENDAR DAYS                        the court of appeals will materially advance the litigation.
from the date on which the privilege log and withheld
documents are submitted, defendants shall submit their              If a petition is submitted for interlocutory review and is
brief and supporting declarations. Within FOURTEEN                  granted, then this order shall be deemed stayed and defendants
CALENDAR DAYS of defendants' submission, plaintiffs                 need not complete the administrative record until a final
may file a response. The Court will again allow ex parte            appellate order requiring them to do so.
argument by defendants' counsel if requested and may invite
argument from plaintiffs' counsel to the extent appropriate.        IT IS SO ORDERED.

All privilege issues are hereby REFERRED to
MAGISTRATE JUDGE SALLIE KIM to be heard and                         All Citations
determined in accordance with the above procedures.
                                                                    Not Reported in Fed. Supp., 2018 WL 1210551


Footnotes
1       All docket numbers herein refer to the docket in Case No. 17-cv-05211-WHA.
2       While the October 17 order only required defendants to include materials directly or indirectly considered by Secretary
        Kelly leading to his February 2017 decision, upon further reflection, defendants should also be required to include
        materials directly or indirectly considered by Secretary Kelly leading to his June 2017 decision.
3       Although the October 17 order overruled defendants' privilege assertions with respect to some of the written inputs
        received by the Acting Secretary from her subordinates, these materials have not yet been included in the administrative
        record.
4       The narrower administrative record set forth in this order more closely aligns with that required by Judge Nicholas Garaufis
        in the parallel DACA actions pending in the United States District Court for the Eastern District of New York. See Batalla
        Vidal v. Duke, No. 16-cv-4756, 2017 WL 4737280, at *5 (E.D.N.Y. Oct. 19, 2017).
5       Notably, the parties did not raise or address the impact of Section 1103(a)(1) in any of their briefing. Accordingly, it was
        not considered in connection with the October 17 order.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
RegentsCase
        of the1:18-cv-00068        Document
              University of California           440-1 Not
                                       v. United States..., Filed on 10/28/19
                                                               Reported in Fed.... in   TXSD Page 11 of 48
2018 WL 1210551



End of Document                                            © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 12 of 48




                EXHIBIT 2
       Case
Gulf Coast Rod1:18-cv-00068
               Reel and Gun Club,Document      440-1NotFiled
                                 Inc. v. U.S. Army...,       on 10/28/19
                                                        Reported in...                   in TXSD Page 13 of 48
2015 WL 1883522

                                                                    Policy Act (NEPA) and the Clean Water Act by failing to fully
                                                                    disclose the ecological and socioeconomic impacts that would
                  2015 WL 1883522
                                                                    result from closure of Rollover Pass
    Only the Westlaw citation is currently available.
             United States District Court,
                                                                    At this stage, Plaintiffs seek to supplement the administrative
                     S.D. Texas,
                                                                    record and introduce extra-record evidence “in order to aid
                 Galveston Division.
                                                                    the court in reviewing the rationality of the Corps' decision.”
             GULF COAST ROD REEL AND                                Docket Entry No. 51 at 9.
            GUN CLUB, INC., et al, Plaintiffs,
                        v.
                                                                    I. LEGAL STANDARD
            UNITED STATES ARMY CORPS                                In reviewing an agency's action, the Administrative Procedure
              OF ENGINEERS, Defendant.                              Act requires a court to review “the whole record or those
                                                                    parts of it cited by a party.” 5 U.S.C. § 706. Courts must
               Civil Action No. 3:13–CV–126.
                                                                    generally limit their review to the administrative record before
                              |
                                                                    the agency at the time the decision was made. Citizens to
                   Signed April 20, 2015.
                                                                    Preserve Overton Park v. Volpe, 401 U.S. 402, 420, 91 S.Ct.
Attorneys and Law Firms                                             814, 28 L.Ed.2d 136 (1971). This principle is often referred
                                                                    to as the “record rule.” Indep. Turtle Farmers of La., Inc.
David Alfred Kahne, Attorney at Law, James B. Blackburn,            v. United States, 703 F.Supp.2d 604, 610 (W.D.La.2010).
Jr., Blackburn Carter PC, Houston, TX, for Plaintiffs.              “[A]bsent clear evidence to the contrary, an agency is
                                                                    entitled to a presumption that it properly designated the
Carol L. Draper, Matthew A. Josephson, T. Monique Peoples,          administrative record.” Calloway v. Harvey, 590 F.Supp.2d
U.S. Department of Justice, Washington, DC, Charmaine               29, 37 (D.D.C.2008).
Michele Aarons Holder, Office of the U.S. Attorney, Houston,
TX, for Defendant.                                                  However, in certain circumstances a court may permit
                                                                    supplementation of the record or the introduction of extra-
                                                                    record evidence to enable effective judicial review. The
              MEMORANDUM AND ORDER                                  distinction between “supplementation” and “extra-record
                                                                    evidence” is a significant one that is sometimes overlooked
GREGG COSTA, District Judge.
                                                                    in the case law. 1 Supplementation is “essentially a claim that
 *1 Two community groups challenge the State's plan to              some information that should have properly been included
close Rollover Pass—a manmade channel and “nationally-              in the administrative record was not.” Cape Hatteras Access
recognized fishing destination” that cuts across the Bolivar        Pres. Alliance v. U.S. Dep't of Interior, 667 F.Supp.2d
Peninsula. Rollover Pass was originally created in 1955             111, 113–14 (D.D.C.2009). In other words, supplementation
to improve the ecological health and salinity levels of the         seeks to correct a clerical error: the record submitted to
eastern part of Galveston Bay by connecting it directly to          the reviewing court failed to include something that was
the Gulf of Mexico. Now, over fifty years after its creation,       considered at the agency stage. On the other hand, extra-
the State seeks to close the pass “to reduce coastal erosion        record evidence is, as its name indicates, “extra” or additional
by eliminating the sediment transport into Rollover Pass”           evidence “outside of or in addition to the administrative
and to “return Rollover Bay and East Bay to their historical        record that was not necessarily considered before the agency.”
salinity regimes” because of concerns that increased salinity       Calloway, 590 F.Supp.2d at 38 (internal citations omitted).
is harming the Bay's estuarine system. In August 2012, the          Supplementation does not pose a difficult legal issue. It is
U.S. Army Corps of Engineers approved the Texas General             consistent with the “record rule” to remedy an inadvertent
Land Office's (GLO) request for a Clean Water Act permit            failure to include part of the agency record in the record
to close Rollover Pass. Plaintiffs then filed suit, alleging that   submitted with the reviewing court. See Cape Hatteras Access
the Corps' decision to issue a finding of no significant impact     Pres. Alliance, 667 F.Supp.2d at 114 (“There should be
for the closure was arbitrary and capricious. Plaintiffs further    nothing controversial about this proposition. If for some
allege that the Corps violated the National Environmental           reason, materials that were actually a part of the agency's



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
       Case
Gulf Coast Rod1:18-cv-00068
               Reel and Gun Club,Document      440-1NotFiled
                                 Inc. v. U.S. Army...,       on 10/28/19
                                                        Reported in...                  in TXSD Page 14 of 48
2015 WL 1883522

record were not properly included, whether by design or                 Circuit and other courts, see, e.g., Esch v. Yeutter, 876
accident, they should be included in the record for the Court's         F.2d 976, 991 & n. 166 (D.C.Cir.1989) (citing cases
review.”). A request for a reviewing court to consider extra-           that recognized the various exceptions). But see Axiom
record evidence not considered by the agency is, however, at            Res. Mgmt., Inc. v. United States, 564 F.3d 1374, 1380
odds with “record rule” and thus presents a more challenging            (Fed.Cir.2009) (concluding that “Esch's vitality even
legal question.                                                         within the D.C. Circuit is questionable in light of more
                                                                        recent opinions by that court which demonstrate a more
 *2 The parties dispute the number and scope of the                     restrictive approach to extra-record evidence”).
recognized exceptions to the record rule that permit               In particular, Plaintiffs highlight the importance of the so-
consideration of evidence not included in the administrative       called “NEPA exception”-that “[d]eviation from [the] ‘record
record the agency submits to the court. Plaintiffs assert that     rule’ occurs with more frequency in the review of [NEPA]
there are the following eight exceptions:                          decisions than in the review of other agency decisions.” Nat'l
                                                                   Audubon Soc'y v. Hoffman, 132 F.3d 7, 14 (2d Cir.1997);
  1. when agency action is not adequately explained in the         see also Susannah T. French, Comment, Judicial Review of
     record before the court;                                      the Administrative Record in NEPA Litigation, 81 CALIF.
                                                                   L.REV. 929, 951 & n. 156 (1993) (collecting Fifth Circuit
  2. when the agency failed to consider factors which are
                                                                   cases that refer to district courts' acceptance of extra-record
     relevant to its final decision;
                                                                   evidence in NEPA cases “as a matter of course”). The
  3. when an agency considered evidence which it failed to         rationale for this exception is that because NEPA calls for
                                                                   a comparative inquiry, see, e.g., 42 U.S.C. § 4332, deciding
     include in the record; [ 2 ]
                                                                   whether an agency has sufficiently considered environmental
                                                                   impacts requires some sense of the universe of information
  4. when a case is so complex that a court needs more             that was available for the agency to consider. See Sierra
     evidence to enable it to understand the issues clearly;       Club v. Peterson, 185 F.3d 349 (5th Cir.1999) (explaining
                                                                   the rationale behind the NEPA exception and extending
       5. in cases where evidence arising after the agency         it to disputes involving the National Forest Management
          action shows whether the decision was correct or         Act); Davis Mountains, 116 F. App'x at 12 (“This court
          not;                                                     has recognized an exception to the general rule, however,
                                                                   where examination of extra-record materials is necessary
       6. in cases where agencies are sued for a failure to take
                                                                   to determine whether an agency has adequately considered
          action;
                                                                   environmental impacts under NEPA.”). But see II RICHARD
       7. in cases arising under NEPA; and                         J. PIERCE, JR., ADMINISTRATIVE LAW TREATISE §
                                                                   11.6 (5th ed.2010) (casting doubt on rationale for NEPA
       8. in cases where relief is at issue, especially at the     exception and citing circuit split over its existence).
          preliminary injunction stage.
                                                                    *3 The Corps, however, argues that a recent Fifth
  Davis Mountains Trans–Pecos Heritage Ass'n v. U.S.               Circuit case recognized only three “ ‘unusual circumstances
    Air Force, 249 F.Supp.2d 763, 776 (N.D.Tex.2003),              justifying a departure’ from the general presumption that
    vacated on other grounds sub nom. Davis Mountains              review is limited to the record compiled by the agency”:
    Trans–Pecos Heritage Ass'n v. Fed. Aviation Admin.,
    116 Fed. App'x 3, 16 (5th Cir.2004) (reversing on                (1) the agency deliberately or negligently excluded
    other grounds but confirming that “the district court               documents that may have been adverse to its decision,
    correctly stated the law regarding extra-record evidence
    in NEPA cases”); La Union del Pueblo Entero v.                   (2) the district court needed to supplement the record with
    Fed. Emergency Mgmt. Agency, 2011 WL 1230099,                       “background information” in order to determine whether
    at *9 (S.D.Tex. March 30, 2011) (listing same eight                 the agency considered all of the relevant factors, or
    exceptions). This list of exceptions stems from a law
                                                                     (3) the agency failed to explain administrative action so as
    review article that summarized exceptions various courts
                                                                        to frustrate judicial review.
     have recognized, 3 and has been recognized by the D.C.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
       Case
Gulf Coast Rod1:18-cv-00068
               Reel and Gun Club,Document      440-1NotFiled
                                 Inc. v. U.S. Army...,       on 10/28/19
                                                        Reported in...                   in TXSD Page 15 of 48
2015 WL 1883522


Medina Cnty. Envtl. Action Ass'n v. Surface Transp. Bd.,             *4 The Court therefore concludes that the difference
602 F.3d 687, 706 (5th Cir.2010). Note that the second              between the Medina and Davis Mountains lists does not
Medina situation reflects the rationale for the “NEPA               have much practical significance for the materials Plaintiffs
exception”-“determin[ing] whether the agency considered all         are seeking to add in this case. The more important
of the relevant factors.” Id.                                       consideration is the purpose for which the petitioner seeks to
                                                                    use the additional materials. Extra-record evidence may be
Plaintiffs attempt to distinguish Medina as a mere                  permissible for certain types of challenges to agency action,
supplementation case that does not change the longer list of        but not others. And there is often not an all-or-nothing answer
exceptions for extra-record evidence. It is true that Medina        to the question. Even when it may be considered, its use
involved what the petitioner called a “motion to supplement,”       by the reviewing court should be limited to the purpose
so the court referred to it as an issue of “supplementation.”       which justified a departure from the record rule. As discussed
602 F.3d at 705–06. But this is an example of the mixing            above for the NEPA exception, the Fifth Circuit allows a
of terminology noted above that has infected the case law           court to consider additional documents to get a sense of the
in this area. The actual materials that the Medina petitioner       universe of potential information in deciding whether the
sought to “supplement” the record with were clearly not part        agency conducted a sufficiently thorough assessment. For
of the agency record. The documents were “scientific and            traditional arbitrary-and-capricious review, however, any use
commercial data” that the agency “failed to consider.” Id.          of extra records should be quite limited, such as to help
at 705 (emphasis added). And at least the second and third          the court gain a better understanding of the often technical
exceptions to the record rule that Medina announced cover           subject matter at issue. See Davis Mountains, 249 F.Supp.2d
extra-record material, not intentionally or negligently omitted     at 776 (recognizing exception “when a case is so complex
materials. Therefore, regardless of the labels used, Medina         that a court needs more evidence to enable it to understand
dealt with what is traditionally considered a request to add        the issues clearly”). Once that background understanding is
“extra-record” evidence, not an attempt to supplement with          achieved, “the focal point for judicial review should be the
evidence that the agency considered but failed to include in        administrative record already in existence, not some new
the judicial record.                                                record made initially in the reviewing court.” Camps v. Pitts,
                                                                    411 U.S. 138, 142, 93 S.Ct. 1241, 36 L.Ed.2d 106 (1973);
The Court also, however, does not agree with the Corps'             see also 5 U.S.C. § 706 (stating that the “court shall review
reading of Medina as a sea change in this circuit's law on          the whole record or those parts of it cited by a party”). Thus,
extra-record evidence. Medina did not explicitly purport to         even when considered by a court, the additional material
overrule prior decisions concerning exceptions, including           is “extra” and does not alter the record against which the
the NEPA exception the circuit has repeatedly recognized.           agency's decision is reviewed.
See Peterson, 185 F.3d at 370 (citing Fifth Circuit cases
recognizing that a district court may review evidence outside
the administrative record to determine whether “an agency           II. ANALYSIS
adequately considered the environmental impact under NEPA           With this understanding, or attempt at understanding, the law
of a particular project”). More fundamentally, it does not          in this area, the Court addresses the Plaintiffs' request to
seem that there will often be a significant practical distinction   have the court consider three categories of evidence that are
between the eight exceptions listed in Davis Mountains and          not included in the administrative record submitted by the
the three listed in Medina.                                         Corps: (1) a scientific article about sand transport by Bales
                                                                    and Holley that they contend the Corps actually relied upon
Most, and perhaps all, of the eight Davis Mountains                 but erroneously left out of the record; (2) three studies by
exceptions fit within the three broader categories in Medina.       the Bureau of Economic Geology that were available prior
See Docket Entry No. 61 at 11 (Plaintiffs' Reply Brief) (“It is     to the Corps' decision but that the Corps did not rely upon;
not at all clear that, upon examination, the Medina test would      and (3) three expert reports about salinity and sedimentation
exclude use of any of the eight factors from Davis Mountains,       created after the Corps' decision. See Docket Entry No. 51.
or vice versa.”). For example, Davis Mountains exceptions #         At the request of both parties, the Court agreed to consider
2, # 4, # 5, and # 7 arguably fall within Medina exception #        the motion to supplement prior to the merits briefing. This
2. And Medina was not a NEPA case, so it makes sense that           offered the potential benefit of establishing the scope of the
there was no mention of a specific NEPA exception.                  record prior to merits briefing so that briefing would not


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
       Case
Gulf Coast Rod1:18-cv-00068
               Reel and Gun Club,Document      440-1NotFiled
                                 Inc. v. U.S. Army...,       on 10/28/19
                                                        Reported in...                   in TXSD Page 16 of 48
2015 WL 1883522

have to be framed in contingencies. What sounded good in            functions as the State Geological Survey of Texas and “
theory proved unworkable in practice. Having considered             ‘partners with federal, state, and local agencies,’ among
the free-standing motion to supplement, the Court concludes         other institutions and organizations, to ‘conduct high-quality
it is unable to conclusively rule on all of the requested           research and disseminate the results to the scientific and
additions to the record without the better understanding of         engineering communities' and the public.” Docket Entry No.
how Plaintiffs would use that evidence that will come from the      51 at 33. Plaintiffs seek to supplement the record with three
merits briefing. See, e.g., Medina, 602 F.3d at 707 (denying        publicly available Bureau studies on erosion that “represent
petition for review of the agency's decision and motion to          ‘background information’ available to the Corps at the time
supplement simultaneously); Mireles–Zapata v. Ridge, 76 F.          of its decision that help determine whether the agency
App'x 546, 547 (5th Cir.2003) (per curiam) (granting motion         considered all of the relevant factors.” Id. These studies,
to supplement in part but denying petition for review of            according to Plaintiffs, “tend to demonstrate that shoreline
INS decision); Fliteline Maint. v. Hinson, 82 F.3d 415 (5th         erosion is occurring along large sections of the shoreline,
Cir.1996) (denying petition for review of FAA finding and           independent of the existence of Rollover Pass.” Id. at 34.
motions to supplement simultaneously).
                                                                    These are the studies for which it will be most useful to gain
                                                                    a better understanding of Plaintiffs' substantive challenge to
   a. Bales and Holley Article                                      the Corps' decision and how these documents fit into that
 *5 Of the three types of documents Plaintiffs seek to add, the     effort. Specifically, it will be helpful to see what the Corps
Bales and Holley article is the only one that fits into the less    considered regarding erosion before deciding whether the
controversial supplementation category. Their 1989 article          Court needs these three studies under Medina' s category of
“Sand Transport in Texas Tidal Inlet” was at least indirectly       “background information.” If the use is limited to the NEPA
relied upon to support the GLO's primary stated purpose             claim and just an attempt to show other available information
of “reduc[ing] coastal erosion by eliminating the sediment          that the Corps arguably neglected, the Court is more likely
transport into Rollover Pass.”                                      to consider the Bureau studies. The Court will thus wait to
                                                                    decide whether to consider these extra-record studies, and for
A report prepared by Taylor Engineering for the GLO is one          what purpose, until it has the full merits briefing.
of the most critical parts of the administrative record. The
Taylor report heavily relies on the earlier Bales and Holley
article for its sediment transport rates and analysis of Rollover      c. Dunbar and Trungale Expert Reports
Pass' impact on dredging. AR at COE000497–98 (four of                *6 Finally, Plaintiffs seek to introduce extra-record reports
seven studies relied upon and two figures come from the             of Lawrence Dunbar and Trungale Engineering and Science
Bales and Holley article, as does the Corps' range of 80,000        on the issues of salinity and dredging to “illuminate and prove
to 290,000 cubic yards of additional sediment per year). The        the consequences of flawed modeling” relied upon by the
Corps' assessment thus either actually or constructively relied     Corps. Docket Entry No. 51 at 16. As with the Bureau studies,
on the Bales and Holley data to support its conclusion that         the Court will wait to determine whether these reports will be
the closure of Rollover Pass will alleviate adverse sediment        considered when it has the benefit of the full briefing on the
transport impacts. Even if the Corps did not examine the            permitting decision.
Bales and Holley article as a separate document, the Taylor
report's reliance on its analysis warrants treating it is as part   The Court notes, however, its reluctance to consider these
of the record. “The complete administrative record consists of      litigation-related expert reports created after the agency's
all documents and materials directly or indirectly considered       decision. Courts have long refused to consider reports created
by the agency.” Bar MK Ranches v. Yuetter, 994 F.3d 735,            at the litigation stage when reviewing agency action. See
739 (10th Cir.1993) (emphasis added); Fund for Animals v.           Citizens to Preserve Overton Park, Inc., 401 U.S. at 419
Williams, 391 F.Supp.2d 191, 196 (D.D.C.2005) (same).               (holding that “litigation affidavits” used by agency to defend
                                                                    its action in court were “merely ‘post hoc’ rationalizations,
                                                                    which have traditionally been found to be an inadequate
   b. Bureau of Economic Geology Studies                            basis for review” (citing Burlington Truck Lines v. United
Unlike the Bales and Holley article, Plaintiffs do not assert       States, 371 U.S. 156, 168–69 (1962)); Tri–Valley CARES v.
that the Corps actually relied-either directly or indirectly-       U.S. Dep't of Energy, 671 F.3d 1113, 1130–31 (9th Cir.2012)
on the Bureau of Economic Geology studies. The Bureau               (“[P]ost-decision information ‘may not be advanced as a new


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
       Case
Gulf Coast Rod1:18-cv-00068
               Reel and Gun Club,Document      440-1NotFiled
                                 Inc. v. U.S. Army...,       on 10/28/19
                                                        Reported in...                      in TXSD Page 17 of 48
2015 WL 1883522

rationalization either for sustaining or attacking an agency's         basic understanding of the sediment and salinity models, see
decision’ because ‘it inevitably leads the reviewing court to          Davis Mountains, 116 F. App'x at 12 (“In the present case we
substitute its judgment for that of the agency.’ ” (citation           find it necessary to look at the Dwinnell text to determine
omitted)). Because these reports did not exist at the time the         whether the Air Force's use of the equation therein was sound.
Corps issued the permit, for example, they could not have              Because we lack technical expertise in aerodynamics, we
been information the Corps neglected to consider that would            also consider extra-record materials to aid our understanding
implicate the NEPA exception.                                          of the science involved.”); Indep. Turtle Farmers of La.,
                                                                       703 F.Supp.2d at 613 n. 9 (allowing post-decision articles
Plaintiffs' argument that they could not submit their expert           as extra-record evidence “to elucidate the ITFL's arguments
reports during the comment period because “the specifics               and enlighten the Court as to the scientific foundation of
of the Corps' failures could not be known before careful               those arguments”), not as evidence that the Court believes the
review” of the administrative record, Docket Entry No. 61 at           agency should have relied on at the time of its decision or that
19, would render the record rule meaningless. As the D.C.              could show that the agency's decision was arbitrary.
Circuit stated in a recent extra-record evidence case, “the
dialogue between administrative agencies and the public is a
                                                                       III. CONCLUSION
two-way street[,] and [j]ust as the opportunity to comment is
                                                                        *7 Accordingly, the Motion to Supplement the
meaningless unless the agency responds to significant points
                                                                       Administrative Record and Introduce Extra–Record Evidence
raised by the public, so too is the agency's opportunity to
                                                                       (Docket Entry No. 51) is GRANTED IN PART as to the
respond to those comments meaningless unless the interested
                                                                       Bales and Holley article. The Court will take the remainder
party clearly states its position.” CTS Corp. v. EPA, 759 F.3d
                                                                       of the motion under advisement when it considers the parties'
52, 65 (D.C.Cir.2014) (alterations and emphasis in original)
                                                                       briefing on the merits of the permitting decision.
(quoting Northside Sanitary Landfill, Inc. v. Thomas, 849
F.2d 1516, 1520 (D.C.Cir.1988)) (internal quotation marks
omitted)).                                                             All Citations

Therefore the only potential use the Court is likely to consider       Not Reported in F.Supp.3d, 2015 WL 1883522
would be as extra-record background evidence to provide a


Footnotes
1      Courts also use different terminology-such as extra-record evidence, supplementing the record, completing the record, or
       going beyond the record. See, e.g., Coliseum Square Ass'n, Inc. v. Jackson, 465 F.3d 215, 247 (5th Cir.2006) (plaintiffs'
       argument that record “does not contain certain documents that should be part of the record” analyzed as “extra-record
       evidence”); Grunewald v. Jarvis, 924 F.Supp.2d 355, 358 (D.D.C.2013) (“There is a difference between ‘supplementing
       the Record’ and ‘going beyond the Record.’ The former seeks to add documents that were before the agency but not
       included in the Administrative Record, while the latter seeks to add documents not before the agency but that should
       nonetheless be in the Administrative Record.” (internal citation omitted)); see also James N. Saul, Comment, Overly
       Restrictive Administrative Records and the Frustration of Judicial Review, 38 ENVTL. L. 1301, 1322 n. 162 (2008) (“What
       I call ‘completing’ the record the court calls ‘supplementing’ the record, and what I call ‘supplementing’ the court calls
       ‘reviewing extra-record evidence.’ ”).
2      This is the “supplementation” previously mentioned. Inclusion of “supplementation” as an exception to the “record rule”
       is an example of the confusion previously noted in which courts have sometimes muddled these separate concepts.
3      Steven Stark & Sarah Wald, Setting No Records: The Failed Attempts to Limit the Record in Review of Administrative
       Action, 36 ADMIN. L.REV. 333, 345 (1984).


End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 18 of 48




                EXHIBIT 3
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)          on 10/28/19 in TXSD Page 19 of 48
2007 WL 3257188

                                                                  Administrative Record, and for Enlargement of Time to File,
                                                                  filed May 30, 2007; (5) the Texas Water Development Board's
      KeyCite Yellow Flag - Negative Treatment                    Motion for Leave to File Supplemental Complaint, filed June
Distinguished by Ali v. Pompeo, E.D.N.Y., May 2, 2018
                                                                  20, 2007; (6) the City of Dallas's Request to Add Recently-
                  2007 WL 3257188
                                                                  Received FOIA Documents to the Documents Supplementing
    Only the Westlaw citation is currently available.
                                                                  the Administrative Record, filed July 19, 2007; and (7) the
             United States District Court,
                                                                  Texas Water Development Board's Supplemental Brief in
                     N.D. Texas,
                                                                  Support of Motion to Supplement Administrative Record, and
                   Dallas Division.
                                                                  Motion for Enlargement of Time to File, filed August 3, 2007.
          CITY OF DALLAS, TEXAS, Plaintiff,
                                                                  After careful consideration of the Parties' briefing and
                            v.
                                                                  the applicable law, the Court hereby (1) GRANTS in
           H. Dale HALL et al., Defendants.
                                                                  PART the City of Dallas's Motion to Supplement the
     The Texas Water Development Board, Plaintiff,                Administrative Record and for Discovery; (2) GRANTS
                            v.                                    in PART the Texas Water Development Board's Motion
            The United States Department                          to Supplement Administrative Record; (3) DENIES the
           of the Interior et al., Defendants.                    Texas Water Development Board's Motion for Discovery; (4)
                                                                  GRANTS the Texas Water Development Board's Motion for
   Civil Action Nos. 3:07-CV-0060-P, 3:07-CV-0213-P.              Enlargement of Time to File and DENIES its Second Motion
                              |                                   to Supplement Administrative Record; (5) GRANTS the
                       Oct. 29, 2007.                             Texas Water Development Board's Motion for Leave to File
                                                                  Supplemental Complaint; (6) GRANTS in part the City of
Attorneys and Law Firms
                                                                  Dallas' Request to Add Recently-Received FOIA Documents
S. Cass Weiland, Constance Rose Ariagno, Robert A.                to the Documents Supplementing the Administrative Record;
Hawkins, Patton Boggs, Christopher David Bowers, Thomas           and (7) DENIES the Texas Water Development Board's
P. Perkins, Jr., Dallas City Attorney's Office, Dallas, TX, Amy   Supplemental Brief in Support of Motion to Supplement
B. Chasanov, John C. Martin, Patton Boggs, Washington, DC,        Administrative Record, and Motion for Enlargement of Time
Thomas H. Edwards, Brian E. Berwick, Office of the Texas          to File, filed August 3, 2007.
Attorney General, Austin, TX, for Plaintiff.

Brian McLachlan, Guillermo Montero, Matthew J.
                                                                                               I.
McKeown, US Department of Justice-Natural Resources,
Washington, DC, Justin Tade, US Department of the Interior        On March 20, 2007, the Court entered an agreed order
Southwest Regional Solicitor's Office, Albuquerque, NM,           instructing the Federal Defendants to file the Administrative
Katherine Savers McGovern, US Attorney's Office, Thomas           Record (“Record”) in this case by March 26, 2007. The Court
W. Craddock, Steven Herb Thomas, McGuire Craddock &               gave Plaintiffs fourteen (14) days after the Record was filed
Strother, Dallas, TX, for Defendants.                             to file any motions regarding the sufficiency of the Record,
                                                                  supplementation of the Record, or requests for traditional
                                                                  discovery. (Court Order of Mar. 20, 2007.)
         MEMORANDUM OPINION AND ORDER
                                                                  The Federal Defendants filed the Record and subsequently,
JORGE A. SOLIS, United States District Judge.
                                                                  the City of Dallas (the “City”) and the Texas Water
 *1 Now before the Court are (1) the City of Dallas's Motion      Development Board (the “State”) filed motions requesting
to Supplement the Administrative Record and for Discovery,        that the Court allow supplementation of the Record and
filed April 9, 2007; (2) the Texas Water Development              traditional discovery. 1 Additionally, the Federal Defendants
Board's Motion to Supplement Administrative Record, filed         filed a notice with the Court on April 6, 2007 seeking to
April 10, 2007; (3) the Texas Water Development Board's           withdraw certain documents from the Record. On July 6,
Motion for Discovery, filed April 10, 2007; (4) the Texas         2007, the Federal Defendants filed another notice/motion
Water Development Board's Second Motion to Supplement             with the Court seeking to add certain documents to the


                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)          on 10/28/19 in TXSD Page 20 of 48
2007 WL 3257188

Record. On May 30, 2007, the State filed a supplemental           Responsible Expansion, Inc. (I-CARE) v. Dole, 770 F.2d
motion to add certain documents to the Record. On June            423, 431 (5th Cir.1985) (citing H.R. Conf. Rep. No. 765,
20, 2007, the State filed a motion for leave to amend its         91st Cong. 1st Sess. (1969), reprinted in 1969 U.S.Code
Complaint. On July 19, 2007, the City filed a motion seeking      Cong. & Ad. News 2751, 2756, 2757 & 2771) (emphasis
to add recently-received FOIA documents to its original           in original). The preeminent purposes of the process are
motion to supplement the Record. These motions are now            to cause federal agencies to take a “hard look” at the
before the Court for determination.                               environmental consequences of a proposed project, consider
                                                                  viable alternatives to the method chosen to achieve the aims of
                                                                  the project, and endeavor to minimize adverse environmental
                                                                  consequences of the proposal. See id. at 431-32. NEPA is
                              II.
                                                                  also designed to perform an educational function. See French,
 *2 A brief overview of the statutes and case law creating        supra, at 929. NEPA's basic premise is that a better knowledge
the administrative framework and rules of judicial review         base will cause agencies to make less environmentally-
helps to understand this case. After discussion of these legal    damaging decisions. See id. “Simply by focusing the agency's
principles, the Court will turn to its analysis and discussion    attention on the environmental consequences of a proposed
of the pending motions. For a detailed discussion of the facts    project, NEPA ensures that important effects will not be
of this case, see this Court's order on the Federal Defendants'   overlooked or underestimated only to be discovered after
motions to dismiss.                                               resources have been committed or the die otherwise cast.”
                                                                  Robertson v. Methow Valley Citizens Council, 490 U.S. 332,
                                                                  350, 109 S.Ct. 1835, 104 L.Ed.2d 351 (1989).
A. National Environmental Policy Act.
                                                                  Despite these substantive goals, NEPA itself does not mandate
   1. Introduction.
                                                                  particular results in order to accompli* these ends. See
The National Environmental Policy Act of 1969 (“NEPA”),
                                                                  Coliseum Square, 465 F.2d at 224; O'Reilly, 477 F.3d at 228.
42 U.S.C. §§ 4321-4361 (1982), requires all federal agencies
                                                                  Rather, NEPA imposes procedural requirements on federal
to analyze the environmental impacts of their projects. See
                                                                  agencies, requiring them to analyze the environmental impact
Spiller v. White, 352 F.3d 235, 237 (5th Cir.2004). To comply
                                                                  of their proposals and actions. See Coliseum Square, 465
with NEPA, an agency must prepare certain documents that
                                                                  F.2d at 224. Thus, “at base, NEPA is a procedural statute
reflect its consideration of these environmental factors. See
                                                                  intended to prevent uninformed agency action. It does not
42 U.S.C. § 4332(C). NEPA cases generally involve charges
                                                                  require substantive, environmentally friendly results, merely
that an agency's preparation of the NEPA documents has been
                                                                  that adverse environmental effects of a proposed action
inadequate. See Susannah T. French, Judicial Review of the
                                                                  are identified and evaluated. An agency action resulting in
Administrative Record in NEPA Litigation, 81 Cal. L.Rev.
                                                                  harmful environmental effects will not be overturned where
929, 929 (July 1993).
                                                                  the agency has considered the environmental impact of that
                                                                  action and then determined that other benefits outweigh
   2. NEPA Requirements.                                          them.” Ohio Valley Envtl. Coal. v. U.S. Army Corps of Eng'rs,
NEPA was established to promote the noble national policy         479 F.Supp.2d 607, 625 (S.D.W.Va.2007) (citing Robertson,
of encouraging “productive and enjoyable harmony between          490 U.S. 350-51). “NEPA merely prohibits uninformed-
man and his environment.” See Coliseum Square Assoc., Inc.        rather than unwise-agency action.” Robertson, 490 U.S. at
v. Jackson, 465 F.3d at 215, 223 (5th Cir.2006.) The act          351.
was intended to reduce or eliminate environmental damage
and to promote the understanding of the ecological systems         *3 To this end, NEPA requires that federal agencies prepare
and natural resources important to the United States. See id.;    a detailed Environmental Impact Statement(“EIS”)for
O'Reilly v. U.S. Army Corps of Eng'rs, 477 F.3d 225, 228 (5th     “everyrecommendation or report on proposals for legislation
Cir.2007).                                                        and other major federal actions significantly affecting the
                                                                  quality of the human environment.” 42 U.S.C. § 4332(2)
“NEPA operates to prevent a federal agency from taking            (C). The EIS must describe the environmental impact of
any major action before that agency has considered the            the proposed action, any adverse environmental effects that
                                                                  cannot be avoided should the proposal be implemented,
environmental effects of that action.” Citizen Advocates for


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)            on 10/28/19 in TXSD Page 21 of 48
2007 WL 3257188

alternatives to the proposed action, and any irreversible           Because NEPA does not contain a provision for determining
and irretrievable commitments of resources that would be            whether an agency action complies with NEPA's processes,
involved in the proposed action should it be implemented. See       compliance with NEPA is reviewed under the Administrative
42 U.S.C. § 4332(2)(C).                                             Procedures Act (“APA”). See 5 U.S.C. § 500, et seq. (1996).

If an agency is uncertain whether the impacts of a project are
significant, an agency may prepare a more limited document,         B. Judicial Review of Administrative Decisions.
called an Environmental Assessment (“EA”). See Coliseum
                                                                       1. Record Rule.
Square, 465 F.3d at 223 (allowing EA if the proposed
                                                                     *4 Judicial review of administrative decisions under the
action is categorically excluded from the requirement to
                                                                    APA typically has been highly deferential-agencies are
produce an EIS or does not clearly require the production
                                                                    deemed to be the key fact-finders, while courts focus on
of an EIS). An EA, as opposed to an EIS, should be a
                                                                    the legality of their actions. See French, supra, at 930. The
“concise public document ... that serves to ... [b]riefly provide
                                                                    Supreme Court has held that while a court may not judge the
sufficient evidence and analysis for determining whether to
                                                                    substantive merits of an agency's decision, it must ensure the
prepare an [EIS].” 40 C.F.R. § 1508.9(a). An EA should
                                                                    agency has taken a “hard look” at the data that is relevant
consider both quasi-political factors (including the unique
                                                                    to its final decision. This standard requires a court to make
characteristics of the area and the controversy surrounding the
                                                                    a “thorough, probing, in-depth review” of an agency action.
decision) and scientific questions (such as the uncertainty of
                                                                    See Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S.
the environmental effects and the cumulative impact of the
                                                                    402, 415, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971).
project). See 40 C.F.R. § 1508.27.

                                                                    According to the text of the APA, a court is to set aside
If, after completing the EA, the agency determines that
                                                                    agency action, findings, and conclusions found to be arbitrary,
the impacts of the project are not significant, the agency
                                                                    capricious, an abuse of discretion, or otherwise not in
may issue a ‘finding of no significant impact’ (FONSI),
                                                                    accordance with the law. 5 U.S.C. § 706. In order for a court to
which briefly presents the reasons why the proposed agency
                                                                    resolve whether an agency's decision is violative of the APA,
action “will not have a significant impact on the human
                                                                    the agency must prepare a reviewable administrative record
environment.” 40 C.F.R. § 1508.13; see id. § 1508.27.
                                                                    for the court.


   3. Judicial Review in NEPA Cases.                                The APA states that a court may “review the whole record or
Legal challenges to agency decisions under NEPA, such               those parts of it cited by a party.” 5 U.S.C. § 706. Although
as this one, often involve claims that an agency should             the statute does not explicitly state that a court may not look
have prepared an EIS. See French, supra, at 947. These              beyond the record to review an agency action, it is generally
claims in turn often lead to quasi-factual disagreements            accepted that judicial review is ordinarily confined to the
over whether the agency has properly analyzed the relevant          administrative record. See Overton Park, 401 U.S. at 420. The
impacts on the environment. See id . This query requires            Supreme Court has ruled that judicial review is to be based on
resolution of whether the environmental impact of a particular      the “full” administrative record that was before the agency at
action requires further NEPA analysis, which almost always          the time of the decision. See id.; Florida Power & Light Co.
involves complicated scientific determinations, conflicting         v. Lorion, 470 U.S. 729, 743-44, 105 S.Ct. 1598, 84 L.Ed.2d
evidence, and incomplete data. See id. at 947-48.                   643 (1985). While, on its face, the APA's simple reference to
                                                                    the “whole record” provides courts with little guidance as to
Courts are not authorized to vacate an agency decision              what materials they are to review, a substantial body of case
under NEPA because it is unwise or will have a negative             law has helped to develop standards for what constitutes the
effect on the environment. See Strycker's Bay Neighborhood          “whole record.”
Council, Inc. v. Karlen, 444 U.S. 223, 227-28, 100 S.Ct.
497, 62 L.Ed.2d 433 (1980). Instead, a court's scrutiny is          First and most basically, a complete administrative record
limited to determining whether an agency has followed NEPA          should include all materials that “might have influenced
procedures, i.e., whether an agency has properly prepared, or       the agency's decision,” and not merely those upon which
reasonably failed to prepare, an EIS.                               the agency relied in its final decision. Amfac Resorts,
                                                                    L.L.C. v. U.S. Dep't of the Interior, 143, F Supp.2d7, 12


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)           on 10/28/19 in TXSD Page 22 of 48
2007 WL 3257188

(D.D.C.2001). Thus, the whole record should consist of the         that a court needs more evidence to enable it to understand
full administrative record that was before all decision makers     the issues; (5) when evidence arising after the agency action
at the time of the decision. See Bar MK Ranches v. Yeutter, 994    shows whether the decision was correct or not; (6) in certain
F.2d 735, 739 (10th Cir.1993). The complete administrative         NEPA cases; (7) in preliminary injunction cases; and (8) when
record consists of all documents and materials directly or         an agency acts in bad faith. See, e.g., Davis Mountains Trans-
indirectly considered by the agency and includes evidence          Pecos Heritage Ass'n v. U.S. Air Force, 249 F.Supp.2d 763,
contrary to the agency's position. See id; Exxon Corp. v. Dep't    776 (N.D.Tex.2003) (Cummings, J.); Amfac, 143, F.Supp.2d
of Energy, 91 F.R.D. 26, 33 (N.D.Tex.1981) (Higginbotham,          at 11; see also Frank B. Cross, NEPA Law and Litigation §
J.). Conversely, matters not considered by the agency are          4:36 (2007).
generally outside the record, are legally irrelevant, and are
therefore not discoverable. See Exxon, 91 F.R.D. at 33.            When a court is trying to determine whether an agency action
                                                                   is adequately explained in the record or whether an agency
An agency may not unilaterally determine what constitutes          has considered all the relevant factors, the record itself will
the administrative record. See Bar MK Ranches, 994 F.2d            reveal whether non-record review is merited. See Amfac,
at 739-40. However, the designation of the administrative          143, F.Supp.2d at 12. “Thus, in these circumstances, a party
record, like any established administrative procedure, is          seeking non-record review has everything at its disposal, (i.e.,
entitled to a presumption of administrative regularity. See id.    the record) needed to successfully urge the Court to look
at 740. The court assumes the agency properly designated the       beyond the record.” Id.
administrative record absent clear evidence to the contrary.
See id.                                                            A different situation is presented when analyzing the
                                                                   completeness of the record and the good faith behind a
 *5 The Supreme Court has long held that expansion of the          decision-these can only be grasped by looking beyond the
administrative record is appropriate in certain cases where        record itself. See Amfac, 143, F.Supp.2d at 12; see also
the record is insufficient, such as when the record submitted      Bar MK Ranches, 994 F.2d at 740. For example, courts
fails to explain the basis for the agency's action, thereby        have held that plaintiffs are entitled to an opportunity to
frustrating judicial review. See Overton Park v. Volpe, 401        determine whether any other documents that are properly part
U.S. 402, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971). In Camp v.          of the administrative record have been withheld. See Pension
Pitts, 411 U.S. 138, 142-43, 93 S.Ct. 1241, 36 L.Ed.2d 106         Benefit Guar. Corp. v. LTV Steel Corp., 119 F.R.D. 339,
(1973), the Supreme Court endorsed off-the-record review of        341 (S.D.N.Y.1988). Courts have also permitted litigants to
agency actions and held that where an agency's reasons for its     supplement the administrative record with additional material
actions are not sustainable from the record, the agency's action   that explains the administrative officials' basis for their
must be vacated and remanded to the agency. In Florida             actions. See id. “Thus, in these circumstances, the only way
Power and Light Co. v. Lorion, the Court upheld this trend by      a non-agency party can demonstrate to a court the need for
noting that if the administrative record does not support the      extra-record judicial review is to first obtain discovery from
agency action, “if the agency has not considered all relevant      the agency.” Amfac, 143, F.Supp.2d at 12. In other words,
factors, or if the reviewing court simply cannot evaluate the      an adequate record can sometimes only be determined “by
challenged agency action on the basis of the record before it,     looking outside the [record] to see what the agency may
the proper course, except in rare circumstances, is to remand      have ignored.” Davis, 249 F.Supp.2d at 776 (citing County
to the agency for additional investigation or explanation.” 470    of Suffolk v. Sec'y of the Interior, 562 F.2d 1368, 1384 (2d
U.S. 729, 744, 105 S.Ct. 1598, 84 L.Ed.2d 643 (1985).              Cir.1977)). In those cases, the administrative record may be
                                                                   “supplemented, if necessary, by affidavits, depositions, or
                                                                   other proof of an explanatory nature.” Davis, 249 F.Supp.2d
   2. Judicially-Created Exceptions to the Record Rule.            at 776. “ ‘The new material, however, should be explanatory
Courts have recognized exceptions to the general rule that         of the decisionmakers' action at the time it occurred. No new
judicial review of a federal agency's decision is limited to the   rationalizations for the agency's decision should be included.’
record already in evidence. For example, courts allow extra-       ” Id. (citation omitted).
record evidence: (1) when agency action is not adequately
explained in the record before the court; (2) when looking to       *6 In NEPA cases in particular, courts routinely look
determine whether the agency considered all relevant factors;      outside the record when reviewing agency compliance. The
(3) when a record is incomplete; (4) when a case is so complex


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)            on 10/28/19 in TXSD Page 23 of 48
2007 WL 3257188

cornerstone case for the NEPA exception to the record rule          F.2d 813, 818 (5th Cir.1975) (holding that plaintiffs bear
is County of Suffolk v. Secretary of the Interior, which            the burden of showing by a preponderance of the evidence
held that a primary function of the court is to insure that         that defendants have failed to adhere to the requirements
the information available to the decisionmaker includes an          of NEPA)). In determining whether an agency's action was
adequate discussion of environmental effects and alternatives,      arbitrary or capricious, the court must consider whether the
which can sometimes be determined only by looking outside           decision was based on a consideration of the relevant factors
the administrative record to see what the agency may have           and whether there has been a clear error of judgment. See
ignored. 562 F.2d 1368, 1384 (2d Cir.1977). In NEPA                 Davis, 249 F.Supp.2d at 776-77. An agency must examine
cases where the plaintiff alleges that an agency decision           the relevant data and articulate a satisfactory explanation for
has failed to consider a serious environmental consequence,         its action including a “rational connection between the facts
failed adequately to discuss some reasonable alternative, or        found and the choice made.” Id. at 777 (citing Burlington
otherwise “swept stubborn problems or serious criticism ...         Truck Lines, Inc. v. United States, 371 U.S. 156, 168, 83 S.Ct.
under the rug,” discovery may be permissible. Id. Evidence          239, 9 L.Ed.2d 207 (1962)).
will be admitted only if it tends to show either that the
agency's research or analysis was clearly inadequate or that         *7 However, “the Court is not allowed to substitute its
the agency improperly failed to set forth opposing views            judgment for that of the agency.” Citizens to Preserve Overton
widely shared in the relevant scientific community. See id.         Park, Inc. v. Volpe, 401 U.S. 402, 416, 91 S.Ct. 814, 28
at 1385. Moreover, it is the duty of the agency, not the            L.Ed.2d 136 (1971). “It is also well established that a court
challengers, to present evidence in the first instance for          may not set aside an agency's action ... because the court might
incorporation into the reports-the primary and nondelegable         reach a different result.” Davis, 249 F.Supp.2d at 777.
responsibility for providing analysis lies with the agency. See
id. The County of Suffolk case laid the groundwork for wide
acceptance of the plaintiffs' use of such as evidentiary trials
                                                                                                  III.
and hearings, expert witnesses, and expert affidavits and other
evidentiary documents for challenging agency's compliance           A. Federal Defendants' Effort to Remove Documents
with NEPA. See French, supra, at 950. In fact, commentators         from the Record.
have stated that the Fifth Circuit in particular “seem[s] to        On April 26, 2007, the Federal Defendants filed a Notice
accept extra-record evidence in NEPA cases almost as a              of Correction to Administrative Record in which they seek
matter of course.” See id. at 951.                                  to withdraw two documents (AR 2793-95) from the Record
                                                                    they submitted because the documents allegedly post-date the
                                                                    final administrative decision to acquire the easement. The
   3. Obtaining Discovery in APA Cases.
                                                                    Federal Defendants maintain that the Record should end on
“To obtain discovery from an agency in an APA case, a party
                                                                    the date FWS acquired and accepted the deed of conservation
must overcome the standard presumption that the‘agency
                                                                    easement.
properly designated the Administrative Record.’ ” Amfac,
143. F.Supp.2d at 12 (citing Bar MK Ranches, 994 F.2d at
                                                                    The State objects to the withdrawal of these documents
740). That is, a party must provide good reason to believe
                                                                    because, it argues, the Record is unclear as to when the deed
that discovery will uncover evidence relevant to the court's
                                                                    was finally accepted by FWS. (State Mot. to Supplement
decision to look beyond the record. See id. “Thus, a party must
                                                                    at 22.) Moreover, the State argues that these documents are
make a significant showing-variously described as ‘strong’,
                                                                    probative of that issue. In fact, the State maintains that not
‘substantial’, or ‘prima facie’-that it will find material in the
                                                                    only should these documents be retained, but the Record
agency's possession indicative of bad faith or an incomplete
                                                                    should be expanded to include all relevant documents though
record.” Amfac, 143, Fupp.2d at 12 (citations omitted).
                                                                    the date of final acceptance.


    4. Burden of Proof in APA Cases.                                As the Court discusses infra, the Record does not adequately
It is well-established that the burden of proving that an agency    explain FWS's process for accepting the deed. Thus, the
decision was arbitrary or capricious generally rests with the       Court hereby SUSTAINS the State's objection to the Notice
party seeking to overturn the agency decision. See Davis,           of Correction and will retain those two documents as part
249 F.Supp.2d at 776 (citing Sierra Club v. Morton, 510             of the Record. Furthermore, the Court hereby directs FWS



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)          on 10/28/19 in TXSD Page 24 of 48
2007 WL 3257188

to supplement the Record to include all materials and             record is incomplete. See Defenders of Wildlife v. Dalton, No.
documents relating to (1) the DOI Solicitor's instruction         00-02-00060, 2000 WL 1562928, at *3 (C.I.T.2000). Rather, a
that the deed must be accepted by the Secretary of the            party must provide the court with reasonable, non-speculative
Interior or his authorized representative; (2) FWS's and          grounds to believe that materials considered in the decision-
the Solicitor's Office's subsequent conclusion that the FWS       making process are not included in the record. See id.
Regional Director could accept the easement donation and
no higher level approval was required; (3) DOI's internal
donation guidelines and FWS's decision that it did not need         1. Documents in Possession of Federal Defendants.
to comply with DOI's internal donation guidelines; (4) the
                                                                     a. Documents Not in Dispute.
reasons FWS had not incorporated relevant DOI guidelines
                                                                  The State requests that the Federal Defendants be required
into FWS policies; (5) the statement to the press that the deed
                                                                  to supplement the Record by providing certain documents
was “sufficient” in December 2006. (City App. Ex. B.)
                                                                  believed to be in their possession or control. The
                                                                  Federal Defendants reviewed the State's list of documents
Once the date of acceptance is ascertained, the Court hereby
                                                                  and acknowledged that some of those documents were
instructs the Federal Defendants to supplement the record
                                                                  inadvertently omitted from the Record. (Resp. to State Mot.
with all relevant documents through that date should that date
                                                                  to Supp. at 1.) They have committed to supplement the
be subsequent to August 23, 2006 (the date the deed was filed
                                                                  Record with those documents. Therefore, the Court hereby
in Anderson County, Texas).
                                                                  GRANTS the State's Motion to Supplement with respect to (a)
                                                                  the Texas Bottomland Hardwood Concept Plan (FWS 1985);
B. State's Motion to Supplement the Administrative                (b) Service NEPA Guidelines; (c) DOI Donation Guidelines;
Record.                                                           (d) FWS Donation Guidelines used by FWS at the time
On April 10, 2007, the State filed a motion to supplement the     the donation was accepted in August 2006; (e) March 2006
administrative record. The motion became ripe on April 27,        Fastrill Reservoir Preliminary Yield and Feasibility Study,
2007. On May 30, 2007, the State filed a second motion to         Draft; (f) August 17, 2006 letter from Joe Crutcher to Dale
supplement the Record. That motion became ripe on July 3,         Hall; and (f) certain FWS emails offered in State's Supplement
2007. On August 3, 2007, the State filed yet another motion       to Administrative Record (AR 1009-1048).
asking the Court to consider supplemental briefing on its
original motion. The State bases that motion on the fact that     The Federal Defendants object to the Court's supplementation
it “addresses material filed after the deadline for filing the    of the Record with any other documents. In its reply brief, the
administrative record and thus, could not have been filed         State explains that only the following documents remain in
before the deadline.” (State Mot. to Supp. at 10.)                controversy: (Reply to State Mot. to Supp. at 2.)


 *8 In its original motion to supplement the administrative
                                                                     b. Documents Related to Executive Order. (State Mot. to
record, the State argues that the Record is incomplete and
                                                                     Supp. at 9.)
moves to supplement it by adding two types of documents:
                                                                  The State seeks to include all documents in the Federal
those documents that were considered by FWS and those
                                                                  Government's possession “showing the Federal Defendants'
documents that were not considered by FWS in its decision-
                                                                  efforts to comply with the [Executive Order] ... or that
making process.
                                                                  should have been created pursuant to the [Executive Order] in
                                                                  preparing for the Refuge decision.” (Reply at 2.) Count VIII
In a case like this, where an agency has presented a certified
                                                                  of the City's Complaint asserts a NEPA claim for violation
copy of the complete administrative record, “the court
                                                                  of certain executive orders. That claim has been dismissed
assumes the agency properly designated the Administrative
                                                                  by Court order. Additionally, the State has alleged that the
Record absent clear evidence to the contrary.” MK Ranches,
                                                                  Record is incomplete, but has failed to provide the Court
994 F.2d at 740. Despite this assumption, however, a party is
                                                                  with reasonable, non-speculative grounds to believe that such
allowed to conduct discovery and/or complete or supplement
                                                                  materials were considered by the Federal Defendants in
the record where it demonstrates there is a reasonable basis to
                                                                  preparing for the Refuge decision, but were omitted from the
believe that materials considered by agency decisionmakers
                                                                  Record. Therefore, any request to supplement the Record with
are not in the record. In order to provide such a “reasonable
basis,” a party must do more than simply allege that the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            6
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)            on 10/28/19 in TXSD Page 25 of 48
2007 WL 3257188

documents relating to compliance with executive orders is           of having a complete Record in this case and for the purpose
hereby DENIED as MOOT.                                              of ascertaining whether the easement is valid. 4

                                                                    The Federal Defendants argue that documents concerning
  c. Acceptance of Deed. (State Mot. to Supp. at 10.)
                                                                    FWS's acceptance of the easement are not required for the
 *9 The State seeks to add all documents showing final
                                                                    Court's adjudication of this action because the Court has
acceptance of the deed of conservation easement by the
                                                                    dismissed the State's claim to invalidate the conservation
Secretary of the Interior or his authorized representative. 2       easement. (Resp. at 24-25.) The State responds that these
The State notes that the Record indicates that this final           documents are relevant to the Refuge decision because the
acceptance was required to effect acceptance of the easement.       Federal Defendants consider the acceptance of the deed
(AR 2798,2816, 2592). Yet there are no documents containing         as part of FWS's overall agency decision to establish the
such acceptance in the Record.                                      Refuge. (Reply at 5-6.) The Court agrees that documents
                                                                    showing how and when FWS accepted the easement are
The Federal Defendants respond by explaining that there was         relevant to the determinations of whether the Refuge was
some confusion at FWS regarding how FWS was to formally             established and when a final agency decision was made. In
accept the donation. According to the Federal Defendants'           order to ensure a complete Record, the Court will include all
briefing, FWS was initially told that the Secretary of the          documents relating to the Federal Government's acceptance
Interior or his authorized representative must sign the deed        of the easement.
for acceptance to be valid. Yet, it was later clarified that
FWS's Regional Director could accept the donation and that
no higher level of approval was required. “Accordingly, the            d. The 2007 State Water Plan-Texas Water Development
administrative record concerning the FWS's acquisition is              Board's Second Motion to Supplement Administrative
complete.” (Defs.' Resp. to State Mot. to Supp. at 14.)                Record and for Enlargement of Time to File.
                                                                     *10 In its Second Motion to Supplement Administrative
The State argues that the Record “as submitted” does not            Record and for Enlargement of Time to File, filed May 30,
contain any documents to show that such clarification was           2007, the State moves to supplement the Record with a
made, by whom, or upon what grounds. (State Mot. to Supp. at        draft of the 2007 State Water Plan that, the State recently
10.) However, the Record does contain a memo issued by the          discovered, was sent to the Federal Defendants on or soon
Assistant Director of FWS on October 6, 2006 to the Regional        after August 15, 2006-which is arguably before the close of
Director of FWS explaining that “[t]he direction from the           the Record. The Court hereby GRANTS the State's motion
Field Solicitor is clear in that the Regional Director can accept   for enlargement of time to file this motion to supplement the
this donation. Therefore, there is no need for higher level         Record and will consider the motion to supplement below.
approval.” (AR 2796.)
                                                                    The Federal Defendants object to the State's attempt to add
The State challenges the usefulness of this memo by                 the 2007 State Water Plan to the Record because (1) it post-
explaining first that the memo (dated October 6, 2006) post-        dates the agency decision to establish the Refuge and (2) it is
dates the date the deed was filed (August 23, 2006). Second,        irrelevant to the decision to acquire the easement. The Federal
the memo upon which the Federal Defendants rely is the              Defendants distinguish the two agency decisions at issue here:
precise document they seek to remove from the Record                (1) the final agency approval to establish the Refuge, which
because it purportedly post-dates the date of acceptance. 3         occurred on June 11, 2006 and (2) the agency's acquisition
                                                                    of the conservation easement, the exact date of which is in
The evidence in the Record indicates that it is reasonable to       dispute. The Federal Defendants argue that the State has failed
believe that at the time the deed was signed, the Secretary         to establish that the draft 2007 State Water Plan was provided
of the Interior was required to effect acceptance thereof.          to or received by FWS decisionmakers prior to the June 11,
The only evidence that the Field Solicitor changed this rule        2006 approval of establishment of the Refuge, which is the
comes in the form of a self-serving memo drafted after the          only decision to which it would be relevant.
deed was signed by the Regional Director. For these reasons,
the Court concludes that supplementation is appropriate to          There is no doubt that the draft 2007 State Water Plan was
adequately ascertain the date of final acceptance for purposes      sent to FWS after the June 11, 2006 decision was made.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             7
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)          on 10/28/19 in TXSD Page 26 of 48
2007 WL 3257188

Because agency actions must be reviewed based on the record       DENIES the State's Motion for Enlargement of Time to File
considered by the decision maker at the time it made its          supplemental brief.
decision, the Court denies the State's motion to supplement
the Record with the post-decision 2007 State Water Plan. See      The documents the State seeks to include illustrate the State
State of La. ex rel. Guste v. Verity, 853 F.2d 322, 327 n. 8      and local perspectives on the land at issue and the State and
(5th Cir.1988). The State contends in a conclusory fashion        local water conditions, needs, and plans. Reviewing these
that an exception should be made for this document because        documents in their original context and from the perspective
it falls within several of the exceptions for allowing extra-     of the State and local entities is vital to understanding their
record evidence. (Reply to Second Mot. to Supp. at 7-8.)          position. The Court may conclude that these documents
However, the State has not established that the draft 2007        should have been considered by the Federal Defendants
State Water Plan is relevant or material to the agency decision   and the Court will include them in the Record in the
to acquire the conservation easement. Therefore, the Court        interest of completeness and in order to aid the Court
hereby DENIES the State's Second Motion to Supplement the         in determining whether the Federal Defendants adequately
Administrative Record.                                            considered factors relevant to their decision. Therefore, the
                                                                  Court hereby GRANTS the State's motion to supplement
                                                                  with respect to (a) Report on Master Plan for Water Supply
   e. Documents Related to Ultra Vires Acts.                      Reservoirs, dated February 1961; (b) The 1984 State Water
In its Reply brief to its motion to supplement the record,        Plan; (c) The 1997 State Water Plan; (d) The 2001 Water
the State asserts that acquisition of the easement was an         Plan for Region “I”; (e) The 2006 Water Plan for Region “I”;
ultra vires act and therefore, all documents relating to this     (f) Minutes of TWDB meeting on 5/16/06 showing State's
ultra vires act should be added to the record. (Reply to Mot.     approval of the 2006 Water Plan for Region “I”; (g) TWDB
to Supp. at 6-7.) The State also made this argument in its        Resolution 06-52 showing State's approval of the 2006 Water
response to the Federal Defendants' motion to dismiss the         Plan for Region “I”; (h) The 2006 Region “C” Water Plan
State's Seventh Claim for Relief, which has been dismissed by     showing State's awareness of potential conflict between the
separate order. (Resp. to Mot. to Dismiss at 17-18.) However,     Fastrill Reservoir and the proposed Refuge and setting forth
as explained infra, the Court has granted the State's motion      details about the proposed reservoir; (i) Minutes of the TWDB
for leave to amend its Complaint to add an Eighth Claim for       Meeting held April 18, 2006 showing State's approval of
Relief entitled “Ultra Vires Action.” Therefore, the Court will   the 2006 Region “C” Water Plan; (j) TWDB Resolution
allow supplementation of the Record with documents relating       06-34 showing State approval of the 2006 Region “C”
to the ultra vires acquisition of the easement.                   Water Plan; (1) Affidavit of Samuel V. Vaugh, P.E. of HDR
                                                                  Engineering, Inc., establishing business records exceptions
                                                                  of certain supplemental record documents and identifying
   2. Documents in Possession of the State.
                                                                  attendees and general content of meetings of April 3, 2006,
 *11 The State requests that the Court add certain documents
                                                                  April 20, 2006, May 10, 2006, July 18, 2006. This affidavit is
to the Record that the Federal Defendants might not have
                                                                  inadmissible for all other facts because those facts are already
reviewed or considered as part of their Refuge decision. (Mot.
                                                                  contained in the Record; (m) color copy of Presentation on
at 15-21.) The Federal Defendants respond by comparing the
                                                                  Fastrill Reservoir Project and Wildlife & Habitat Preservation
proffered exhibits with documents already in the record to
                                                                  Opportunities; (n) Draft of Fastrill Reservoir Preliminary
show they merely duplicate information already before the
                                                                  Yield and Feasibility Study; (o) Vaugh notes from April 3,
Court. The State filed its reply on April 27, 2007 and then,
                                                                  2006 meeting; (p) Vaugh notes from April 20, 2006 meeting;
on August 3, 2007, sought to file a supplemental brief to
                                                                  (q) documents and color maps used at meeting of May 10,
add additional argument to its earlier briefing. (See State's
                                                                  2006; and (t) maps of land at issue.
Supp. Br. in Support of Mot. to Supp. Admin. R. and Mot.
for Enlargement of Time to File, filed Aug. 3, 2007.) Because
                                                                   *12 The Court will not allow the State to supplement the
the State had an adequate opportunity to make its arguments
                                                                  Record with respect to certain items because they post-date
in its original briefing, because the State has not provided
                                                                  the decision to establish the Refuge and the State has not
an adequate reason for granting leave to make additional
                                                                  established that an exception to the record rule applies to
argument, and because the State's supplemental brief does not
                                                                  warrant inclusion of the document(s): (k) TWDB meeting
add anything new for the Court to consider, the Court hereby
                                                                  minutes showing State approval of the 2007 State Water Plan,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             8
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)          on 10/28/19 in TXSD Page 27 of 48
2007 WL 3257188

dated Nov. 14, 2006; (u) The 2007 State Water Plan; (r)
meeting notes and documents used at meeting of July 18,
2006; and (s) letter from Joe Crutcher, President, UNRWA to          2. FOIA Documents
Dale Hall requesting reconsideration of approval of Refuge.       On July 19, 2007, the City filed a second motion to
                                                                  supplement the Record to add recently-received FOIA
                                                                  documents that purportedly demonstrate that FWS did not
D. City's Motion to Supplement the Administrative                 follow agency procedure for acquiring the easement and
Record.                                                           publishing notice in the Federal Register, that FWS hid the
                                                                  existence of the easement from the public, and that FWS
   1. Documents C-1 through C-24.                                 has been negotiating another 2,000-acre donation of land.
The City has proffered certain documents it argues should be      (Request at 2.)
considered part of the Record. (City App. Ex. C.) The Federal
Defendants concede that documents C-10, and C-12 through           *13 The Federal Defendants argue that the documents
C-16 were inadvertently excluded from the Record. (Resp.          should not be added to the Record because they post-date
at 11.) They do not object to the inclusion of document C-9.      both FWS's approval of the Refuge and FWS's acquisition
The Federal Defendants also maintain that document C-11 is        of the conservation easement. However, the City takes the
already part of the Record at AR 2080 and 2482. (Resp. at         position because the Secretary did not sign the deed to
11-12.)                                                           the conservation easement, as required by agency policy,
                                                                  the easement is invalid and thus, the Refuge has not been
With respect to the remaining documents the City seeks to add     established. As stated supra, to the extent there is confusion
to the record, the Federal Defendants object to their inclusion   about the DOI's/FWS's requirement(s) for acquiring land and
because (1) the City has failed to carry its burden to identify   FWS's compliance with those requirements in this case, the
and establish that those documents were considered by FWS         Court will admit to the Record all documents that will assist
in the course of its decision-making process and (2) the City     it in determining what the requirements are and whether the
has failed to show that any exceptions to the record-review       requirements have been met.
doctrine apply. (Resp. at 12-15.)
                                                                  First, the City concedes that FOIA Documents 1 and 2 were
In its reply, the City provides the Court with a detailed         inadvertently included in its motion to supplement despite
chart itemizing each document and the reason(s) why that          already being part of the Record. The Court will deny the
document was improperly omitted from the Record and/              request to add FOIA Documents 1 and 2 as moot.
or the bases for admitting each document as extra-record
evidence. (Reply Table 1.) After a review of the chart and        Second, Documents 3, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19,
the corresponding documents the City seeks to add, the            21, 22, 23, 26, 27, 32, 34, 35, 38, 39, and 40 will be admitted as
Court hereby GRANTS the City's motion to supplement the           extra-record evidence because they fall within the recognized
Record with respect to documents C-1 through C-8 and C-24.        exceptions to the record rule. These documents discuss the
Documents C-9 through C-16 are admitted into the Record           DOI's and FWS's policies for accepting title to land and
pursuant to agreement by the Federal Defendants.                  will be admitted to the Record because they constitute post-
                                                                  decision evidence that will assist the Court in determining
The Federal Defendants argue that Documents C-17 through          whether FWS's acceptance of the deed and establishment of
C-23 should not be included in the Record because they post-      the Refuge was lawful. Likewise, it assists the Court because
date the June 11, 2006 decision to establish the Refuge and       the agency action of establishing the Refuge is not adequately
the August 23, 2006 acquisition of the conservation easement.     explained in the Record.
Thus, those documents could not have been considered by the
Federal Defendants in their decision-making processes.            Likewise, FOIA Documents 5, 7, 17, 33 and 36 will be
                                                                  admitted as extra-record evidence because they fall within the
After reviewing Documents C-17 though C-23, the Court             recognized exceptions to the record rule. These documents
concludes that they post-date the June 11, 2006 decision to       discuss FWS's failure to publish notice in the Federal Register
establish the Refuge. Because judicial review is based on the     of FWS's decision approving the Refuge proposal. The Court
administrative record that was before the agency at the time      will admit those documents because they constitute post-
of the decision, the Court will not consider those documents.     decision evidence that will assist the Court in determining


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               9
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)           on 10/28/19 in TXSD Page 28 of 48
2007 WL 3257188

whether FWS's acceptance of the deed and establishment of          making process are not included in the record or the party
the Refuge was lawful.                                             must make a significant showing that it will find material
                                                                   in the agency's possession indicative of bad faith or an
With respect to FOIA Document 4, the Court will admit this         incomplete record. See id.
document because it falls within recognized exceptions to the
record rule. This document discusses FWS's assessment of           The City argues that the Record is incomplete and
the value of the land, which may be contrary to its position       that resolution of this case warrants discovery and
and other evidence in the Record. This document will assist        supplementation of the Record on the issues of whether
the Court in evaluating the lawfulness of the agency action of     FWS adequately considered the impacts of the Refuge and
establishing the Refuge.                                           whether FWS prejudged the Refuge plan/failed to adequately
                                                                   consider alternatives. The City also seeks discovery on
The Court will not admit FOIA Document 37 because it is            whether FWS had an improper motive/bad faith in acquiring
no more indicative of bad faith in FWS's negotiations with         the conservation easement. Finally, the City seeks discovery
the City of Dallas than it is consistent with the fact that FWS    regarding FWS's compliance with its own policies and
did negotiate with the City in good faith, which is the email's    procedures with respect to acquiring the easement and
stated (and undisputed) reason for Hall's delay in signing off     publishing the establishment of the Refuge in the Federal
on the EA as Director long after he signed off on it as Regional   Register.
Director.
                                                                   There is no doubt that FWS was aware that it was incumbent
The City also seeks to include FOIA Documents 20, 24, 25,          upon it to evaluate the impact of the Refuge on the reservoir,
28, 29, 30, 31, and 41, which concern FWS's pre-lawsuit plans      if possible. According to the FONSI, “it would be incumbant
to acquire additional lands within the Refuge boundaries. The      upon the refuges assessment to consider any combined
City contends that these documents should be admitted as           proposal's cumulative impacts.” (AR 1966.) FWS determined
extra-record evidence of the potential harm the City would         it was unable to conduct a formal evaluation of the Refuge's
suffer if it does not receive preliminary injunctive relief.       impact on the reservoir due to the “speculative” nature of the
Because there is some question as to whether the Refuge has        reservoir and the fact that it lacked definitiveness in scope
been established, any acquisition of additional lands within       and purpose. The FONSI states that “because the Service
the Refuge boundaries could have a major impact on the City's      considered any reservoir project speculative in the short term,
lawsuit and the future of the Fastrill Reservoir. The Court will   and not definitive in its scope and purpose, and because such
include those documents in the Record due to the injunctive        a project is far beyond the planning horizon for the refuge
nature of this case.                                               proposal (i.e. 20 years), the Service cannot formally evaluate
                                                                   combined or cumulative impacts or details of how the two
                                                                   projects might interface while not attenuating the mutual
E. Motions for Discovery.                                          goals of each project.” (AR 1966.)
   1. Discovery on Substantive Claims.
                                                                   The City argues that FWS acted arbitrarily and capriciously in
 *14 As a general rule, a district court reviewing an agency's
                                                                   making this finding of “speculativeness.” The Court believes
decision pursuant to the APA is limited to the administrative
                                                                   it can determine, based solely on the Record before it,
record before that agency at the time of its decision,
                                                                   whether FWS acted arbitrarily and capriciously in concluding
and parties seeking to reverse an agency decision are not
                                                                   that the reservoir project was speculative and whether FWS
commonly allowed to supplement the administrative record
                                                                   acted arbitrarily and capriciously in concluding that it could
through discovery. See Alabama-Tombigbee Rivers Coalition
                                                                   not have reasonably evaluated the combined environmental
v. Norton, NO. CIV. A. CV-01-S-0194-S, 2002 WL 227032,
                                                                   impacts of the Refuge and the reservoir at the time of Director
at *3 (N.D.Ala., January 29, 2002). To obtain discovery
                                                                   Hall's signing of the EA and the FONSI. The City has not
from an agency in an APA case, a party must overcome
                                                                   demonstrated a need for discovery and extra-record evidence
the presumption that the agency properly designated the
                                                                   on this issue.
administrative record. See Amfac Resorts, L.L.C. v. U.S. Dep't
of the Interior, 143, F.Supp.2d 7, 12 (D.D.C.2001). The
                                                                    *15 The City also believes that FWS acted arbitrarily and
party must provide the court with reasonable, non-speculative
                                                                   capriciously in deciding to issue an EA and a FONSI instead
grounds to believe that materials considered in the decision-


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           10
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)               on 10/28/19 in TXSD Page 29 of 48
2007 WL 3257188

                                                                      The Federal Defendants oppose the inclusion of this claim
of an EIS. The Court believes it can determine, based solely
                                                                      because adding the claim would be futile since it is barred by
on the Record before it, whether FWS violated the APA by
                                                                      the Quiet Title Act. (Defs.' Resp. to Mot. for Leave to Amend
choosing not to issue an EIS. The City has not demonstrated
                                                                      at 4-5.) However, the Court has held in a separate order that
a need for discovery and extra-record evidence on this issue.
                                                                      the Quiet Title Act does not bar Plaintiffs' claims concerning
                                                                      acquisition of the easement. The Federal Defendants do not
Therefore, the Court is inclined to solicit briefing from the
                                                                      argue any other basis for futility or for refusing to allow leave
Parties on the issues of whether FWS violated the APA by:
                                                                      to amend in this circumstance, and therefore, the Court hereby
(1) finding the reservoir was speculative and (2) issuing an
                                                                      GRANTS the State's Motion for Leave to File Supplemental
EA and a FONSI instead of conducting an EIS. Further,
                                                                      Complaint.
the Court hereby DENIES the City's and the State's motions
for discovery without prejudice. If the Court finds that
                                                                      However, the Court will not file the State's 3-page
discovery would aid it in resolving these issues, the Court
                                                                      “Supplemental Complaint” that accompanies its motion.
will consider allowing discovery at the appropriate time.
                                                                      Instead, the State is hereby instructed to file a complete
Additionally, if, after those issues are resolved, the Court finds
that discovery would assist it in resolving any remaining/            amended complaint within ten days (10) from the date of this
                                                                      order containing all necessary information and claims.
outstanding issues, the Court will consider allowing discovery
at the appropriate time. The Court directs the Parties to attend
                                                                       *16 Therefore, for the reasons stated herein, the Court
a status conference in the chambers of Judge Jorge Solis, 1100
                                                                      hereby GRANTS in part the City of Dallas's Motion to
Commerce Street, 16th Floor to discuss these issues, the issue
                                                                      Supplement the Administrative Record and for Discovery,
of a preliminary injunction, and other issues the Parties wish
                                                                      GRANTS in PART the Texas Water Development Board's
to discuss on November 8, 2007 at 9:30 am.
                                                                      Motion to Supplement Administrative Record, DENES
                                                                      the Parties' motions for discovery, GRANTS the Texas
F. State's Motion for Leave to File Supplemental                      Water Development Board's Motion for Enlargement
Complaint.                                                            of Time to File and DENIES its Second Motion to
On June 20, 2007, the State filed a motion for leave to amend         Supplement Administrative Record, GRANTS the Texas
its Complaint to add an Eighth Claim for Relief entitled              Water Development Board's Motion for Leave to File
“Ultra Vires Action.” According to the State, the Supreme             Supplemental Complaint, GRANTS in part the City of Dallas'
Court has held that sovereign immunity is waived for suits            Request to Add Recently-Received FOIA Documents to
alleging a constitutional violation by federal agencies and           the Documents Supplementing the Administrative Record,
their officers. (Resp. to Mot. to Dismiss at 17 citing See            and DENIES the Texas Water Development Board's
Larson v. Domestic & Foreign Commerce Corp., 337 U.S.                 Supplemental Brief in Support of Motion to Supplement
682, 69 S.Ct. 1457, 93 L.Ed. 1628 (1949).)                            Administrative Record, and Motion for Enlargement of Time
                                                                      to File. Further, as stated supra, the Court directs the Parties
In Larson, the Court held that where an officer acts outside his      to attend a status conference in the chambers of Judge Jorge
authority (ultra vires ), either illegally or unconstitutionally,     Solis, 1100 Commerce Street, 16th Floor on November 8,
he may be sued individually for specific relief. See Ala. Rural       2007 at 9:30 am.
Fire Ins. Co. v. Naylor, 530 F.2d 1221, 1226 (5th Cir.1976).
The State seeks to amend its Complaint to add a claim against         It is SO ORDERED.
the Federal Defendants for FWS's ultra vires act of accepting
the donation of the easement.
                                                                      All Citations

                                                                      Not Reported in F.Supp.2d, 2007 WL 3257188


Footnotes
1       Local Rule 7.2(d)(2) requires a party filing a brief in excess of ten (10) pages to include a table of authorities therewith. The
        State did not include a table of authorities with its brief to its motion to supplement the Record. The Court expects the State
        to comply with the Local Rules of the Court with respect to future briefing. Additionally, the Federal Defendants, apparently




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 11
        Case Tex.
City of Dallas, 1:18-cv-00068      Document
                   v. Hall, Not Reported         440-1
                                         in F.Supp.2d     Filed
                                                      (2007)            on 10/28/19 in TXSD Page 30 of 48
2007 WL 3257188

      in an effort to circumvent Local Rule 7.2(c)'s page-limit requirement, use 1½ line spacing instead of the standard double-
      spacing. In the future, the Court expects all briefs filed in this case to utilize 12-point font and double-spacing in the text.
2     This request also extends to any acceptance signed by the Secretary of the Interior, any documents showing a delegation
      of authority from the Secretary of the Interior to another official, and any acceptance signed by another official with
      delegated authority. (State Mot. to Supp. at 10.)
3     The State also argues that it is unclear by looking at the deed if it was even signed by the Regional Director. No printed
      name appears on the deed and it appears as though the signature was made “for” the Regional Director. However, the
      notary public, by signing her name, swears that the signatory was Christopher Todd Jones, Acting Regional Director.
4     The City has stated that it intends to amend its Complaint to add the allegation that FWS failed to comply with agency
      policy by failing to obtain approval for acceptance of the easement from the Secretary of the Interior, thereby rendering the
      deed invalid and causing the Refuge to have not been established. (Request to Add Recently-Received FOIA Documents
      to the Documents Supplementing the Administrative Record at 3 n. 3.) The Court has allowed this amendment by
      separate order. In anticipation thereof, the Court will allow supplementation of the Record on this issue for the purpose
      of ascertaining whether the easement is valid.


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                12
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 31 of 48




                EXHIBIT 4
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)         Filed on 10/28/19 in TXSD Page 32 of 48
2016 WL 6834215, 83 ERC 1657



                   2016 WL 6834215                                                    INTRODUCTION
              United States District Court,
                    N.D. California.                              *1 In this challenge to federal agency action, all parties
                                                                 move for summary judgment. For the reasons discussed
    Jeff Anderson, Bret Adee, David Hackenberg,                  below, the agency's motion is GRANTED, defendant-
        Lucas Criswell, Gail Fuller, Center for                  intervenors' motion is DENIED AS MOOT, and plaintiffs'
      Food Safety, American Bird Conservancy,                    motion is DENIED.
    Pesticide Action Network North America, and
     Pollinator Stewardship Council, Plaintiffs,
                          v.                                                            STATEMENT
          Gina McCarthy and Environmental
                                                                 Plaintiffs are beekeepers, farmers, and organizations
           Protection Agency, Defendants,
                                                                 concerned about the effect of pesticide-treated seeds on
                         and
                                                                 bees and other pollinators. They brought this action to
       Croplife America, American Seed Trade
                                                                 challenge the alleged failure of the Environmental Protection
   Association, Agricultural Retailers Association,              Agency and its Administrator, Gina McCarthy, to enforce
   American Soybean Association, National Cotton                 the Federal Insecticide, Fungicide, and Rodenticide Act with
       Council of America, National Association                  respect to such seeds. According to plaintiffs, many seeds
        of Wheat Growers, and National Corn                      planted in the United States are coated with neonicotinoids,
     Growers Association, Defendant-Intervenors.                 a type of pesticide that distributes throughout the resultant
                                                                 plant and thus kills insects both by direct contact and
                   No. C 16-00068 WHA                            via the plants they ingest. Additionally, these seeds, when
                             |                                   planted, can release pesticidal “dust-off” that further spreads
                    Signed 11/21/2016                            neonicotinoids beyond the seeds themselves (Dkt. No. 90-1 at
                                                                 4). Thus, plaintiffs allege, the practice of coating seeds with
Attorneys and Law Firms
                                                                 neonicotinoids has had a systematic and catastrophic impact
Adam Keats, Center for Food Safety, San Francisco, CA,           on bees and the beekeeping industry throughout the United
Amy L. Van Saun, Center for Food Safety, Portland, OR,           States (id. at 1).
Peter Jenkins, Center for Food Safety, Washington, DC, for
Plaintiffs.                                                      Under FIFRA, pesticides must be registered with the EPA
                                                                 prior to use. 7 U.S.C. 136a. The Administrator, however, may
Martha Collins Mann, US Dept. of Justice, Karen E. Carr,         exempt from registration requirements “any pesticide which
Stanley H. Abramson, Arent Fox LLP, Washington, DC,              the Administrator determines either (1) to be adequately
Rochelle Leigh Russell, United States Department of Justice,     regulated by another Federal agency, or (2) to be of a
Envrironmental Defense Section, Joel Thomas Muchmore,            character which is unnecessary to be subject to this subchapter
Arent Fox LLP, San Francisco, CA, for Defendants/                in order to carry out the purposes of this subchapter.” 7
Defendant-Intervenors.                                           U.S.C. 136w(b). In 1988, pursuant to this authority, the EPA
                                                                 created an exemption from FIFRA registration requirements
                                                                 for “articles or substances... treated with, or containing, a
        ORDER GRANTING DEFENDANTS'                               pesticide to protect the article or substance itself...if the
       MOTION FOR SUMMARY JUDGMENT,                              pesticide is registered for such use.” 40 C.F.R. 152.25(a).
        DENYING AS MOOT DEFENDANT-
     INTERVENORS' MOTION FOR SUMMARY                             In 2003, in a publication titled “Harmonization of Regulation
     JUDGMENT, AND DENYING PLAINTIFFS'                           of Pesticide Seed Treatment in Canada and the United
       MOTION FOR SUMMARY JUDGMENT                               States” (Dkt. No. 88-3), the EPA clarified the 1988 “treated
                                                                 articles or substances” exemption applied to “pesticide-
WILLIAM ALSUP, UNITED STATES DISTRICT JUDGE                      treated seeds” as long as the pesticide is registered for such
                                                                 use under FIFRA and “the pesticidal protection imparted to



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)             Filed on 10/28/19 in TXSD Page 33 of 48
2016 WL 6834215, 83 ERC 1657

the treated seed does not extend beyond the seed itself to offer                  a “pesticide use.” However, if the
pesticidal benefits or value attributable to the treated seed.”                   inspector suspects or has reason to
Subject to those two conditions, “[s]eeds for planting which                      believe a treated seed is subject to
are treated with pesticides registered in the U.S. are exempt                     registration (i.e., the seed is not in
from registration as pesticides” (id. at 1–2).                                    compliance with the treated article
                                                                                  exemption), plantings of that treated
In 2013, the EPA issued to FIFRA compliance and                                   seed may nonetheless be investigated.
enforcement managers a document titled “Guidance
for Inspecting Alleged Cases of Pesticide-Related Bee
Incidents.” The cover memorandum stated, “This guidance is
                                                                     Plaintiffs filed this lawsuit in 2016, claiming the 2013
a supplement to the [FIFRA] Inspection Manual...I request
                                                                     Guidance is reviewable under the Administrative Procedure
that you distribute this guidance to your state lead agencies
                                                                     Act. Their complaint asserted four claims for relief. The
and tribal pesticide programs and encourage you to discuss
                                                                     first, third, and fourth claims for relief asserted that the 2013
implementation of this guidance with them.” A disclaimer at
                                                                     Guidance exceeded the EPA's statutory authority, failed to
the beginning of the document cautioned (Dkt. No. 88-2):
                                                                     comply with the APA's rulemaking requirements, and was
                                                                     arbitrary and capricious (Dkt. No. 1 at 22–29). The second
                                                                     claim for relief asserted that the EPA's “non-enforcement
              *2 This guidance represents EPA's                      policy” regarding neonicotinoid-coated seeds, as embodied
             recommended procedures for [FIFRA]                      in the 2013 Guidance, was an unlawful “abdication” of its
             inspectors when they are conducting                     responsibilities under FIFRA (id. at 25–26).
             FIFRA inspections as a result of an
             incident involving bee deaths. This                     The EPA moved to dismiss for lack of subject-matter
             guidance is not a regulation and,                       jurisdiction (Dkt. No. 21) and several trade organizations
             therefore, does not add, eliminate                      that would be affected by the outcome of this case moved
             or change any existing regulatory                       to intervene (Dkt. No. 26). A previous order granted the
             requirements. The statements in this                    motion to intervene and denied the EPA's motion to dismiss,
             document are intended solely as                         finding that “the factual dispute between the parties—whether
             guidance. This document is not                          the 2013 Guidance constituted final agency action—is ‘so
             intended, nor can it be relied on, to                   intertwined’ with the merits that a ‘jurisdictional finding
             create any rights enforceable by any                    of genuinely disputed facts is inappropriate.’ ” The order
             party in litigation with the United                     acknowledged the EPA “put forth a strong argument in
             States. EPA, state and tribal officials                 support of dismissal of the lawsuit at the Rule 12 stage” but
             may decide to follow the guidance                       noted that, in our circuit, “essentially all environmental cases
             provided in this document, or to act at                 concerning subject-matter jurisdiction are decided only after
             variance with the guidance, based on                    reviewing the administrative record, typically at the summary
             analysis of site-specific circumstances.                judgment stage” (Dkt. No. 62 at 4–6).

                                                                     The EPA now moves for summary judgment on plaintiffs'
The focal point of our lawsuit is a single passage within the        first, third, and fourth claims for relief on the basis that
guidance itself, which stated (id. at 7–8 & n.17):                   the 2013 Guidance was not a reviewable final agency
                                                                     action, and on plaintiffs' second claim for relief on the basis
                                                                     that plaintiffs have failed to identify any nondiscretionary
                                                                     action that has been unlawfully withheld (Dkt. No. 88).
             Note: Treated seed (and any resulting
                                                                     Defendant-intervenors join in the motion and separately move
             dust-off from treated seed) may be
                                                                     for summary judgment on the basis that plaintiffs' lawsuit
             exempted from registration under
                                                                     constitutes an improper programmatic challenge to the EPA's
             FIFRA [pursuant to 40 C.F.R.
                                                                     regulation of pesticides (Dkt. No. 89). Plaintiffs also move for
             152.25(a)] as a treated article and as
                                                                     summary judgment on their first, third, and fourth claims for
             such its planting is not considered
                                                                     relief on the basis that the 2013 Guidance was a reviewable


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)              Filed on 10/28/19 in TXSD Page 34 of 48
2016 WL 6834215, 83 ERC 1657

final agency action, and on their second claim for relief on          in their opposition brief where they say their second claim
the basis that the EPA's policy of non-enforcement as to              for relief “should properly be regarded as a claim under §
neonicotinoid-coated seeds is an unlawful “abdication” of its         706(2), not § 706(1), despite Plaintiffs having cited both in
responsibilities under FIFRA subject to judicial review (Dkt.         their Complaint and in briefing” (Dkt. No. 95 at 9) (emphasis
No. 90-1).                                                            added).

                                                                      In attempting to defuse various arguments leveled by the
                                                                      EPA and defendant-intervenors against their second claim
                         ANALYSIS
                                                                      for relief, plaintiffs repeatedly emphasize that they are not
   1. LEGAL STANDARD.                                                 bringing any claim under Section 706(1) (Dkt. No. 103 at
 *3 Summary judgment is appropriate when there is no                  7, 11–12). Plaintiffs' counsel also reaffirmed this position
genuine issue of material fact and the moving party is                at oral argument. Thus, despite plaintiffs' repeated use of
entitled to judgment as a matter of law. F.R.C.P. 56(a);              the phrase “failure to act,” this order construes all four of
Conservation Congress v. Finley, 774 F.3d 611, 617 (9th Cir.          plaintiffs' claims for relief as challenging, under Section
2014). When a court reviews a government agency's action,             706(2) only, the 2013 Guidance's alleged promulgation of
however, the standard for summary judgment is amplified by            a new policy applying the “treated articles and substances”
the APA, which provides the applicable standard of review.            exemption to pesticide-treated seeds and their dust-off. This
Finley, supra, at 617; Good Samaritan Hosp., Corvallis v.             order first addresses plaintiffs' first, third, and fourth claims
Matthews, 609 F.2d 949, 951 (9th Cir. 1979). The APA                  for relief within the framework of final agency action
requires the reviewing court to “decide all relevant questions        analysis, reserving for later the nettlesome question of
of law, interpret constitutional and statutory provisions, and        whether plaintiffs' “failure to act” claim can survive summary
determine the meaning or applicability of the terms of an             judgment.
agency action.” The reviewing court shall “compel agency
action unlawfully withheld or unreasonably delayed” and
                                                                         3. FINAL AGENCY ACTION?
“hold unlawful and set aside agency action, findings, and
                                                                      The APA permits judicial review of “[a]gency action made
conclusions” found to be “arbitrary, capricious, an abuse of
                                                                      reviewable by statute and final agency action for which there
discretion, or otherwise not in accordance with law,” “in
                                                                      is no other adequate remedy in a court.” 5 U.S.C. 704. Since
excess of statutory jurisdiction, authority, or limitations, or
                                                                      plaintiffs seek review under the general provisions of the
short of statutory right,” or “without observance of procedure
                                                                      APA, they must challenge a “final agency action.” Ibid.;
required by law.” 5 U.S.C. 706(1)–(2). Thus, in considering
                                                                      Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 882 (1990); Or.
motions for summary judgment, “the function of the district
                                                                      Nat. Desert Ass'n v. U.S. Forest Serv., 465 F.3d 977, 982
court is to determine whether or not as a matter of law the
                                                                      (9th Cir. 2006). An “agency action” includes “the whole or
evidence in the administrative record permitted the agency to
                                                                      a part of an agency rule, order, license, sanction, relief, or
make the decision it did.” Occidental Eng'g Co. v. I.N.S., 753
                                                                      the equivalent or denial thereof, or failure to act.” 5 U.S.C.
F.2d 766, 769–70 (9th Cir. 1985).
                                                                      551(13); Norton, supra, at 62. Moreover, to be final, an
                                                                      agency action must satisfy two conditions. First, “the action
2. NATURE OF PLAINTIFFS' CLAIMS.                                      must mark the consummation of the agency's decisionmaking
As a preliminary matter, this order clarifies the current             process—it must not be of a merely tentative or interlocutory
status of plaintiffs' four claims for relief. Plaintiffs' theory      nature.” Second, “the action must be one by which rights
underlying their first, third, and fourth claims is that the 2013     or obligations have been determined, or from which legal
Guidance constituted an unlawful “final agency action” under          consequences will flow.” Bennett v. Spear, 520 U.S. 154,
Section 706(2) (e.g., Dkt. Nos. 90-1 at 16–25, 95 at 2–8).            177–78 (1997) (quotations omitted); Fairbanks North Star
Plaintiffs' second claim for relief started out as a claim for        Borough v. U.S. Army Corps of Eng'rs., 543 F.3d 586, 591
“failure to act” under Section 706(1) (see, e.g., Dkt. No. 81         (9th Cir. 2008). 1
at 4–5) but then evolved into claim under Section 706(2)
instead. See Norton v. Southern Utah Wilderness Alliance,
542 U.S. 55, 62 (2004) (Section 706(1) provides relief for
                                                                                            A. Agency Action.
an agency's failure to act). Plaintiffs commit to this change



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)            Filed on 10/28/19 in TXSD Page 35 of 48
2016 WL 6834215, 83 ERC 1657

 *4 Having ruled out the possibility that plaintiffs claim a        the inspector finds pesticide-treated seed (and resultant dust-
“failure to act” under Section 706(1), the next step of the         off) exempt, then “as [a treated article] its planting is not
inquiry is to determine whether the challenged 2013 Guidance        considered a ‘pesticide use.’ ” But if “the inspector suspects
is “the whole or a part of an agency rule, order, license,          or has reason to believe a treated seed is subject to registration
sanction, relief, or the equivalent or denial thereof” so as to     (i.e., the seed is not in compliance with the treated article
constitute “agency action.” 5 U.S.C. 551(13); Norton, supra,        exemption), plantings of that treated seed may nonetheless be
at 62. To repeat, the relevant passage from the Guidance reads      investigated.”
in its entirety (Dkt. No. 88-2 at 7–8):
                                                                    Plaintiffs reply that this passage represents a “definitive
                                                                    statement” despite its permissive language because the
            Inspectors may also take into account                   phrase “its planting is not considered a ‘pesticide use’ ”
            any locations of treated seed planting                  is “definitive” (Dkt. No. 95 at 4). That phrase would be
            when identifying locations of potential                 definitive if it were its own sentence, but it is not. It is
            pesticide sources. Note: Treated seed                   merely a fragment within a sentence. Plaintiffs' interpretation
            (and any resulting dust-off from                        would completely omit not only the surrounding permissive
            treated seed) may be exempted from                      language in the rest of that sentence and the rest of the
            registration under FIFRA [pursuant                      passage, but also the two immediately preceding words,
            to 40 C.F.R. 152.25(a)] as a treated                    namely, “as such its planting is not considered a ‘pesticide
            article and as such its planting is                     use’ ” (emphasis added)—with “as such” meaning “as a
            not considered a “pesticide use.”                       treated article.” In other words, the planting of a seed is
            However, if the inspector suspects                      not considered a pesticide use if the seed is a treated article
            or has reason to believe a treated                      covered by the “treated articles or substances” exemption (see
            seed is subject to registration (i.e., the              Dkt. No. 96 at 14–15). This order declines to interpret a single
            seed is not in compliance with the                      incomplete phrase inconsistently with the plain meaning of
            treated article exemption), plantings of                the rest of the relevant passage.
            that treated seed may nonetheless be
            investigated.                                            *5 Plaintiffs further reply that it would make “no sense” to
                                                                    interpret this passage as making permissive and conditional
                                                                    statements because “a treated seed that has resulting dust-
                                                                    off” can never qualify for the “treated articles or substances”
The EPA characterizes this passage, and the 2013 Guidance as
                                                                    exemption, since “ ‘[r]esulting dust-off from treated seed’
a whole, as “a set of non-binding recommendations for the use
                                                                    necessarily includes the pesticidal coating and necessarily has
of federal, state, and tribal inspectors” rather than an agency
                                                                    pesticidal effects that extend beyond the seed itself” (Dkt.
action (Dkt. Nos. 88 at 11, 96 at 3, 100 at 5–6). The plain
                                                                    Nos. 95 at 4, 103 at 14–15). The premise is plaintiffs'
language of the 2013 Guidance supports the EPA's position
                                                                    interpretation of the 2003 Harmonization Document as
in three ways.
                                                                    applying the “treated articles or substances” exemption only
                                                                    to pesticide-treated seeds that cause no pesticidal effect
First, the key passage quoted above reads like a
                                                                    beyond the seed itself. This argument would carry some
recommendation, not a mandate. The first sentence
                                                                    weight if the 2003 Harmonization Document had interpreted
discusses what inspectors “may” take into account during
                                                                    the exemption to be inapplicable whenever a pesticide-treated
investigations. The customary meaning of “may” is
                                                                    seed's pesticidal effect extends in any way beyond the seed
permissive. Sierra Club v. Johnson, 614 F. Supp. 2d 998,
                                                                    itself. The 2003 Harmonization Document, however, did not
1003 (N.D. Cal. July 23, 2008). The “Note” about pesticide-
                                                                    impose such a strict limitation. That document set forth two
treated seed states that both the seeds and resultant dust-
                                                                    conditions for exemption, the second of which is that “the
off “may be exempted from registration under FIFRA,”
                                                                    treatment is for the protection of the article or substance
indicating that applicability of the “treated articles and
                                                                    itself” (Dkt. No. 88-3 at 1).
substances” exemption is not a foregone conclusion but a
mere possibility, i.e., the exemption may or may not apply.
                                                                    Plaintiffs point out that the 2003 Harmonization Document
This interpretation fits with the rest of the passage, which
                                                                    explained the second condition for exemption as follows:
sets forth a corresponding scenario for each possibility: If


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)             Filed on 10/28/19 in TXSD Page 36 of 48
2016 WL 6834215, 83 ERC 1657

“The term ‘for the protection of the [seed] itself’ means            “[t]reated seed (and any resulting dust-off from treated
that the pesticidal protection imparted to the pesticide-            seed)” may or may not be exempt from FIFRA registration
treated seed does not extend beyond the seed itself to               requirements (e.g., Dkt. No. 96 at 15). See Sierra Club, supra,
offer pesticidal benefits or value attributable to the treated       at 1003 (customary meaning of “may” is permissive).
seed” (id. at 2). Plaintiffs read this sentence as rendering
ineligible for exemption any “treated seed that has resulting         *6 Second, the EPA's position that the 2013 Guidance
dust-off” (Dkt. No. 103 at 14). Again, plaintiffs gloss              is “a set of non-binding recommendations for the use of
over informing context and fail to read the phrase as a              federal, state, and tribal inspectors” is consistent with its
whole, i.e., “the treatment is for the protection of the article     cover memorandum. The cover memorandum, addressed
or substance itself” (emphasis added)—wherein the words              to FIFRA Compliance and Enforcement Managers by the
“the treatment is for” contemplate the pesticidal treatment's        Office of Compliance, described the 2013 Guidance as a
intended purpose rather than its entire range of potential but       “guidance for inspecting alleged cases of pesticide-related
unintended effects. The plain meaning of these excerpts from         bee incidents.” Moreover, the cover memorandum stated, “I
the 2003 Harmonization Document, read together, is that              request that you distribute this guidance to your state lead
the pesticidal treatment used on the seed must be for—i.e.,          agencies and tribal pesticide programs and encourage you
intended for—the protection of the seed itself as opposed            to discuss implementation of this guidance with them” (Dkt.
to protection that extends beyond the seed to offer other            No. 88-2) (emphasis added). This sort of permissive language
pesticidal benefits or value.                                        is consistent with the EPA's position, but inconsistent with
                                                                     plaintiffs' claim that the 2013 Guidance was a “rule” or
This interpretation is consistent with the 2003 Harmonization        equivalent thereof with the force of law (e.g., Dkt. No. 103
Document's use of the phrase “pesticidal benefits or value”—         at 13–15).
as opposed to, e.g., “pesticidal effects”—and with the
immediately following sentence, which states, “Unless claims         Third, the 2013 Guidance included an explicit disclaimer that
of pesticidal benefit or value attributable to the treated           stated in relevant part (Dkt. No. 88-2) (emphasis added):
seed and extending beyond the treated seed are made in
conjunction with the distribution or sale of the treated seed
within the U.S., the EPA will presume that the seed will                         This guidance is an inspection
have been treated ‘for the protection of the seed itself’                        support tool provided by the U.S.
” (Dkt. No. 88-3 at 2). This sentence highlights the distinction                 Environmental Protection Agency
contemplated by the 2003 Harmonization Document between                          (EPA), for use by EPA regions, states
exempt pesticide-treated seeds and non-exempt pesticide-                         and tribes conducting inspections
treated seeds—the latter would be distributed or sold with                       under [FIFRA]. This guidance
“claims of pesticidal benefit or value attributable to the                       represents    EPA's     recommended
treated seed and extending beyond the treated seed,” while                       procedures for these inspectors
the former would ostensibly be distributed or sold with claims                   when they are conducting FIFRA
of pesticidal benefit or value only for the seed itself. In                      inspections as a result of an incident
other words, the focus of the second condition for exemption                     involving bee deaths. This guidance
described in the 2003 Harmonization Document is on the                           is not a regulation and, therefore,
pesticidal treatment's intended purpose rather than on all its                   does not add, eliminate or change
potential effects.                                                               any existing regulatory requirements.
                                                                                 The statements in this document are
Nothing in the plain language of the 2003 Harmonization                          intended solely as guidance. This
Document strictly limits the “treated articles and substances”                   document is not intended, nor can
exemption to pesticide-treated seeds that can never cause                        it be relied on, to create any rights
a pesticidal effect beyond the seed itself. Plaintiffs' claim                    enforceable by any party in litigation
that “treated seed that has resulting dust-off cannot be                         with the United States. EPA, state
exempted” (Dkt. No. 103 at 14) (emphasis in original) is                         and tribal officials may decide to
thus unsupported and fails to rebut the EPA's position that,                     follow the guidance provided in this
as described by the plain language of the 2013 Guidance,                         document, or to act at variance with



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)              Filed on 10/28/19 in TXSD Page 37 of 48
2016 WL 6834215, 83 ERC 1657

             the guidance, based on analysis of site-                 but this falls well short of a direct contradiction that would
             specific circumstances. This guidance                    completely discredit the disclaimer.
             may be revised without public notice
             to reflect changes in EPA's policy.                       *7 In summary, considering together the disclaimer, cover
                                                                      memorandum, and key passage that is the subject of plaintiffs'
                                                                      challenge, this order concludes the plain language of the
                                                                      2013 Guidance supports the EPA's position that it was not an
Plaintiffs offer two responses to this disclaimer. The first is
                                                                      agency action.
that the disclaimer is “boilerplate” language, and the Court is
not obliged to accept it at face value (Dkt. No. 90-1 at 23). As
                                                                      Plaintiffs attempt to discredit the EPA's position by pointing
this order explains, however, the disclaimer—boilerplate or
                                                                      out that “[a] reviewing court does not have to rubber stamp an
not—is consistent with the EPA's position and with the rest of
                                                                      agency's own characterization of its action (Dkt. No. 90-1 at
the 2013 Guidance. Plaintiffs are correct that the disclaimer
                                                                      17).” The foregoing analysis, however, is not a rubber stamp.
is not dispositive of the true nature of the 2013 Guidance, but
that does not mean the disclaimer is not relevant.
                                                                      Plaintiffs cite CropLife Am. v. E.P.A., 329 F.3d 876, 883
                                                                      (D.C. Cir. 2003), for the proposition that “the agency's
In their reply brief, plaintiffs raise a second argument against
                                                                      characterization of its own action is not controlling if it self-
the disclaimer, claiming it is “directly contradict[ed]” by
                                                                      servingly disclaims any intention to create a rule with the
the following page in the 2013 Guidance (Dkt. No. 103 at
                                                                      ‘force of law,’ but the record indicates otherwise.” CropLife,
3–4). That page stated in relevant part (Dkt. No. 88-2 at
                                                                      however, is distinguishable from this case. In CropLife,
1): “This guidance will aid in standardizing bee incident
                                                                      the EPA issued a press release stating “the Agency will
inspections across federal, state and tribal agencies when
                                                                      not consider or rely on [third-party] human studies in its
trying to determine if the deaths are related to the use of
                                                                      regulatory decision making, whether previously or newly
a pesticide in violation of FIFRA. The data gathered in
                                                                      submitted.” CropLife, supra, at 878. The EPA claimed the
these types of inspections will help determine if the death
                                                                      statement was “nothing more than a ‘policy statement,’ and
of the bees was associated with the legal or illegal use of a
                                                                      thus [was] not subject to judicial review.” The reviewing
pesticide.” Plaintiffs point out that if “the purpose of the 2013
                                                                      court rejected the EPA's self-serving characterization of its
Guidance is to help determine whether the particular use of a
                                                                      own action as “not controlling” because “there [was] little
pesticide was legal or illegal under FIFRA,” then it also helps
                                                                      doubt that the... Press Release [bound] private parties and the
determine “whether EPA should take enforcement action or
                                                                      agency itself with the force of law, and thus constitute[d] a
not.” Thus, plaintiffs argue, this language “reveal[ed] the
                                                                      regulation rather than a policy statement. The directive clearly
true purpose of the document to be something much more
                                                                      establishe[d] a substantive rule declaring that third-party
substantive” than the disclaimer would suggest (Dkt. No. 103
                                                                      human studies [were] deemed immaterial in EPA regulatory
at 3–4).
                                                                      decisionmaking.” Id. at 883. In other words, in CropLife the
                                                                      record clearly contradicted the agency's characterization of its
It does not follow that the disclaimer is “directly
                                                                      own action.
contradict[ed]” by the language quoted above. A disclaimer
that essentially states the 2013 Guidance is non-binding does
                                                                      No comparable facts present in this case. Here, as discussed
not contradict an acknowledgment that it will nonetheless be
                                                                      above, the plain language of the 2013 Guidance supports
helpful to inspectors in conducting investigations and making
                                                                      the EPA's position that it is “a set of non-binding
determinations that may lead to discrete agency action.
                                                                      recommendations for the use of federal, state, and tribal
Moreover, plaintiffs' reasoning would lead to the untenable
                                                                      inspectors” (Dkt. Nos. 88 at 11, 96 at 3, 100 at 5–6), not a rule
conclusion that virtually any guidance—no matter how non-
                                                                      with the force of law.
binding or advisory—could be subject to judicial review on
the vague theory that it informs some day-to-day activity that
                                                                      Plaintiffs also cite Siskiyou Reg'l Educ. Project v. U.S. Forest
may somehow affect discrete agency action somewhere down
                                                                      Serv., 565 F.3d 545, 553–54 (9th Cir. 2009), as an example
the line. At best, plaintiffs possibly have shown a speculative
                                                                      of when “[t]he Ninth Circuit has found that statements
degree of tension between the EPA's characterization of the
                                                                      within memoranda are final agency actions actionable under
2013 Guidance's overall significance and the practical reality
                                                                      the APA.” Siskiyou is also distinguishable from this case.
of its influence on the EPA's FIFRA enforcement efforts—


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)              Filed on 10/28/19 in TXSD Page 38 of 48
2016 WL 6834215, 83 ERC 1657

In Siskiyou, the agency memorandum at issue interpreted               implement, interpret, or prescribe law or policy or describing
“binding standards and guidelines [restricting] certain               the organization, procedure, or practice requirements of an
activities within areas designated as riparian reserves or key        agency.” 5 U.S.C. 551(4). Here, as discussed above, the
watersheds.” Siskiyou, supra, at 551–53. The jurisdictional           2013 Guidance did not “implement, interpret, or prescribe
question addressed by the court was whether the lawsuit               law or policy,” nor did it describe any requirements of the
constituted an improper “programmatic attack.” The court              EPA, since it comprised of recommendations with which
found the plaintiff's allegations challenged “specific instances      compliance is permissive, not mandatory. There is thus no
of the [agency's] actions taken pursuant to its interpretation of     reason to conclude the 2013 Guidance was a “rule”—or rule
[the memorandum], and therefore constitute[d] more than a             “equivalent,” as plaintiffs suggest (Dkt. No. 1 at 23)—of the
programmatic attack or a vague reference to [agency] action           sort contemplated by Hemp.
or inaction.” Id. at 554. There was no dispute as to whether
the memorandum was a non-binding recommendation or a                  Plaintiffs attempt to overcome this distinction by claiming
binding document with the force of law. Siskiyou is thus              “an agency's interpretive rule or statement of policy can be
unhelpful to plaintiffs' position that mere issuance of a non-        a reviewable ‘rule’ within the meaning of the APA,” citing
binding guidance is agency action for purposes of APA                 Appalachian Power Co. v. E.P.A., 208 F.3d 1015, 1021 (D.C.
review.                                                               Cir. 2000), which stated:

 *8 Plaintiffs further contend the 2013 Guidance is an
agency action because it effectively amended the “treated                          If an agency acts as if a document
articles or substances” exemption as interpreted by the 2003                       issued at headquarters is controlling in
Harmonization Document (Dkt. No. 103 at 13). Specifically,                         the field, if it treats the document in the
plaintiffs claim the 2013 Guidance (1) “expand[ed] the...                          same manner as it treats a legislative
exemption from seeds to dust-off,” (2) “stat[ed] definitively                      rule, if it bases enforcement actions
that the planting of treated seeds and dust-off is not considered                  on the policies or interpretations
a pesticide use,” and (3) omitted the condition that “the                          formulated in the document, if it leads
pesticidal protection imparted to the treated seed does not                        private parties or State permitting
extend beyond the seed itself to offer pesticidal benefits or                      authorities to believe that it will
value attributable to the treated seed” (e.g., Dkt. Nos. 90-1                      declare permits invalid unless they
at 13–14, 95 at 4–5, 103 at 14). Plaintiffs cite Hemp Indus.                       comply with the terms of the
Ass'n v. D.E.A., 333 F.3d 1082, 1087 (9th Cir. 2003), as the                       document, then the agency's document
“key Ninth Circuit precedent” (Dkt. No. 103 at 13) for the                         is for all practical purposes “binding.”
proposition that an agency guidance has the “force of law”
when it “effectively amends a prior legislative rule.”
                                                                      Plaintiffs provide no analysis as to why Appalachian Power
It is important to note that Hemp is distinguishable from this        applies in this case (Dkt. No. 90-1 at 19). Their bald
case because the challenged agency in Hemp had actually               statement that “an agency's interpretive rule or statement of
issued a rule banning naturally occurring THC. Hemp, supra,           policy can be a reviewable ‘rule’ within the meaning of
at 1084. The issue before that court was whether that rule            the APA” (emphasis added) does not demonstrate that such
was “legislative,” in which case the agency needed to follow          is the situation here. As discussed above, the EPA did not
certain procedures described in the APA, or “interpretive,”           act as if the 2013 Guidance was controlling in the field
in which case the agency did not. Within that context,                or a “legislative rule.” In fact, an explicit disclaimer in the
the court concluded “a rule has the ‘force of law’ [i.e., is          2013 Guidance and the plain language of the document itself
legislative]...when [it] effectively amends a prior legislative       indicated otherwise. The EPA may base enforcement actions
rule.” Id. at 1087.                                                   on the results of investigations conducted according to the
                                                                      2013 Guidance, but nothing in the record indicates the EPA
Here, in contrast, the challenged 2013 Guidance was not a             has taken discrete enforcement actions based directly on the
rule (see Dkt. No. 100 at 5). A “rule,” as defined by the APA,        2013 Guidance itself. Finally, as discussed above, the 2013
is “the whole or a part of an agency statement of general             Guidance would not lead its recipients to believe the EPA
or particular applicability and future effect designed to             will “declare permits invalid,” or take any action, “unless they


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)          Filed on 10/28/19 in TXSD Page 39 of 48
2016 WL 6834215, 83 ERC 1657

comply with the terms of the document.” In fact, the cover        have been determined,’ or from which ‘legal consequences
memorandum, disclaimer, and plain language of the 2013            will flow.’ ” Based on the 2013 Guidance alone it would
Guidance all indicated compliance was voluntary because           be impossible to determine if a particular investigator would
the document offered a set of recommendations, not rules or       conclude a particular pesticide-treated seed qualifies for the
mandates. Appalachian Power is thus unhelpful to show that        “treated articles or substances” exemption, if the seed would
the 2013 Guidance “is for all practical purposes ‘binding.’ ”     therefore be subject to FIFRA's registration requirements, or
                                                                  if the EPA would take further enforcement action. Thus the
 *9 Even assuming for the sake of argument that Hemp's            2013 Guidance—the alleged agency action in this case—was
reasoning applies, not only to actual rules issued by an          not a final agency action that determined rights or obligations,
agency, but also to non-binding guidance documents, Hemp          or triggered legal consequences.
would still not support plaintiffs' position. As discussed
above, the 2013 Guidance did not amend the “treated               Plaintiffs' other arguments that the 2013 Guidance was
articles or substances” exemption as interpreted by the           sufficiently final for purposes of APA review are similarly
2003 Harmonization Document. The 2013 Guidance did                unpersuasive. First, plaintiffs claim the 2013 Guidance
not contradict the 2003 Harmonization Document, nor did           “represents the final word by EPA on its decision to
the passage plaintiffs rely on definitively direct mandatory      exempt neonicotinoid-coated seeds and pesticidal dust-off
application or withholding of the “treated articles or            from the requirements of FIFRA” (Dkt. No. 90-1 at 19).
substances” exemption.                                            Thus, plaintiffs contend, the legal consequence flows that
                                                                  “planting of treated seeds and any resulting dust-off are
                                                                  not considered pesticidal uses under FIFRA” (id. at 21–
                                                                  22). But as stated, the 2013 Guidance conveyed no such
                        B. Finality.
                                                                  decision. Contrary to plaintiffs' bald assertions that “sellers
The 2013 Guidance, moreover, lacked the finality required for     and users of...treated seed with associated pesticidal dust-
judicial review under the APA. To be “final” for purposes of      off...do not have to comply with [FIFRA],” and that the
the APA, an action must (1) “mark the ‘consummation’ of the       “EPA does not and will not enforce FIFRA against the
agency's decisionmaking process,” i.e., “it must not be of a      sale or use of neonicotinoid-coated seeds” (id. at 19–20),
merely tentative or interlocutory nature,” and (2) “be one by     the 2013 Guidance expressly contemplated scenarios in
which ‘rights or obligations have been determined,’ or from       which pesticide-treated seeds could be subject to FIFRA's
which ‘legal consequences will flow.’ ” Bennett, supra, at        registration requirements and necessitate enforcement (Dkt.
177–78 (citations omitted). Neither requirement is satisfied      No. 88-2 at 7). The 2013 Guidance thus did not represent the
here.                                                             EPA's “final word” as to any non-enforcement policy.


First, the 2013 Guidance did not mark the “consummation”           *10 Second, plaintiffs claim the 2013 Guidance “is clearly
of the EPA's decisionmaking process with respect to applying      the consummation of EPA's decisionmaking process” because
the “treated articles or substances” exemption to pesticide-      “it is explicitly ‘a supplement to the national [FIFRA]
treated seeds. As explained, the 2013 Guidance recommended        Inspection Manual,'...which is described as ‘an important
that inspectors investigating bee deaths consider if the          element of the [EPA's] Pollinator Protection Strategic Plan.’
exemption should apply on a case-by-case basis. It did            ” Plaintiffs also point out the 2013 Guidance “is not a draft or
not mandate the investigations, much less direct their            preliminary document, but rather a final document published
outcomes. Insofar as the resulting determinations from these      by the agency” (Dkt. No. 90-1 at 20). These are non sequiturs.
investigations potentially influence the EPA's enforcement        A “supplement” to an inspection manual is not necessarily
decisions further down the line, they are necessarily             a “consummation” of the decisionmaking process aided by
“tentative” or “interlocutory” in nature. Thus, the 2013          that manual. An “important element” of the EPA's plan to
Guidance, which merely assisted investigations that are           protect pollinators is not necessarily a “consummation” of its
themselves only “tentative” or “interlocutory,” could not be      decisionmaking process as to a specific exemption relevant to
the “consummation” of the EPA's decisionmaking process.           that plan. And it would be absurd to conclude that a document
                                                                  is “final” for purposes of judicial review under the APA just
Second, and for similar reasons, the 2013 Guidance could          because it is a final published document, as opposed to a
not have been an action “by which ‘rights or obligations



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             8
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)             Filed on 10/28/19 in TXSD Page 40 of 48
2016 WL 6834215, 83 ERC 1657

preliminary draft. It is the document's nature, not the stage of     general rule—i.e., the “Heckler exception” plaintiffs rely on
its drafting, that is germane to the finality inquiry.   2           —is in a footnote to the aforementioned analysis, wherein
                                                                     Heckler stated the Court “express[ed] no opinion” on whether
                                                                     an agency's decision to “consciously and expressly adopt
   4. FAILURE TO ACT?                                                [ ] a general policy that is so extreme as to amount to an
As discussed, plaintiffs' second claim for relief is essentially     abdication of its statutory responsibilities” would similarly
a “failure to act” claim now brought under Section 706(2)            be “unreviewable under § 701(a)(2).” Id. at 833 & n.4
instead of Section 706(1). At oral argument, plaintiffs focused      (quotations omitted).
solely on this claim, insisting they never abandoned their
“failure to act” allegations and glossing over their previous         *11 That expression of “no opinion” left open the possibility
flip-flopping from Section 706(1) to Section 706(2). Plaintiffs      that “[a] decision that is committed to agency discretion
now stake their second claim for relief on an “exception”            by law may nonetheless be reviewable where the agency
articulated in a footnote in Heckler v. Chaney, 470 U.S. 821         has consciously and expressly adopted a general policy
(1985).                                                              that is so extreme as to amount to an abdication of
                                                                     its statutory responsibilities.” Garcia v. McCarthy, 649
                                                                     Fed.Appx. 589, 592 (9th Cir. 2016) (quotations omitted).
                                                                     Plaintiffs' application of this exception to their second claim
                    A. Heckler Exception.
                                                                     for relief, however, suffers from two fatal flaws.
At oral argument, plaintiffs repeatedly emphasized that
the “Heckler exception” authorizes judicial review of their          First, application of the Heckler exception requires an agency
second claim for relief. This begs the question: Exception to        decision to “consciously and expressly” adopt a general
what? To answer this question, it is necessary to take a step        policy. Plaintiffs claim the “EPA's failure to enforce FIFRA
back and clarify the context and holding of Heckler.                 against neonicotinoid-coated seeds and pesticidal dust-off
                                                                     is a ‘consciously and expressly adopted general policy,’
As stated, judicial review of claims like the ones in this           which ‘amounts to an abdication of [the EPA's] statutory
case requires a “final agency action for which there is no           responsibilities,’ ” but this is mere recitation of the Heckler
other adequate remedy in a court.” 5 U.S.C. 704. Where               exception coupled with a bald assertion that it is on point in
there is no such final agency action, judicial review is not         this case. Plaintiffs have not identified a single document that
available and the inquiry ends. If final agency action exists,       contains such a decision. The administrative record and the
however, then such action is nonetheless unreviewable unless         Court's in camera review of additional documents submitted
it also clears the hurdle imposed by Section 701(a)(2), i.e.,        by the EPA also revealed nothing that would qualify as a
that it is not agency action “committed to agency discretion         decision “consciously and expressly” adopting any general
by law.” F.T.C. v. Standard Oil Co. of Cal., 449 U.S. 232,           policy, much less one “so extreme as to amount to an
238 & n.7, 246–47 (1980); Aguayo v. Jewell, 827 F.3d 1213,           abdication of [the EPA's] statutory responsibilities.” The bulk
1223 (9th Cir. 2016). In other words, Section 701 functions          of those documents included multiple drafts, often attached
in addition to, but does not replace, Section 704. This is           to multiple email chains, of the 2013 Guidance as its contents
evident both in the case law applying these provisions and           were repeatedly and painstakingly discussed, reviewed, and
in the plain language of Section 701(a), which states, “This         edited in the long road to publication.
chapter applies, according to the provisions thereof, except
to the extent that—(1) statutes preclude judicial review;            In their reply brief, plaintiffs argue judicial review is
or (2) agency action is committed to agency discretion               available for the EPA's “policy of non-enforcement [as
by law.” The Heckler decision, applying Section 701(a)(2),           to pesticide-treated seeds]...expressed in [the] EPA's 2013
held that in situations where an agency “refus[es] to take           Guidance” (Dkt. No. 103 at 8). This argument is unavailing.
enforcement steps...the presumption is that judicial review is       As stated, the 2013 Guidance—which plaintiffs characterize
not available” because “an agency's decision not to prosecute        as the “focal point” that “expressed” the alleged policy—
or enforce...is a decision generally committed to an agency's        contained no language indicating the EPA took a definitive
absolute discretion.” Heckler, supra, at 831–33. In short,           stand on the applicability of the “treated articles or
an agency's refusal to take enforcement action is generally          substances” exemption to any pesticide-treated seeds. Indeed,
unreviewable under Section 701(a)(2). The exception to this          the very fact that the relevant passage acknowledged two



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               9
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)              Filed on 10/28/19 in TXSD Page 41 of 48
2016 WL 6834215, 83 ERC 1657

possibilities—either pesticide-treated seed qualifies for the         applies squarely to their second claim for relief under Section
exemption or it does not—indicated the EPA had no standing            706(2). As stated, plaintiffs cannot meet this requirement.
policy on the matter.                                                 Thus, their second claim for relief—like their first, third, and
                                                                      fourth claims—is unreviewable under the APA.
To this end, the 2013 Guidance specifically informed
investigators “plantings of... treated seed may...be
investigated” if the pesticide-treated seed “is subject to
                                                                                       B. Administrative Record.
registration (i.e., the seed is not in compliance with the
treated article exemption)” (Dkt. No. 88-2 at 7). This language       Finally, this order must address the parties' fight over
indicated that the EPA in issuing the 2013 Guidance expressly         the administrative record. Plaintiffs had previously moved
contemplated potential enforcement of FIFRA requirements              to compel “completion and supplementation” of the
as to pesticide-treated seeds, which directly contradicts             administrative record, and to conduct limited discovery in
plaintiffs' allegations of a “policy of non-enforcement” and          support of their second claim for relief (Dkt. No. 81). A
“abdication of duties.” Thus, even assuming for the sake of           prior order instructed the EPA to submit under seal for in
argument that a blanket-exemption policy as to pesticide-             camera review “documents that relate to the development
treated seeds would constitute an abdication of the EPA's             of the guidance that are not a part of the administrative
responsibilities under FIFRA as to such seeds, there is no            record, including pre-decisional and deliberative documents,”
basis for finding the EPA “consciously and expressly adopted          instructed plaintiffs to “lay out any alleged shortfalls in the
a general policy” abdicating its statutory responsibilities here.     administrative record” in their summary judgment briefs,
                                                                      and denied plaintiffs' request for limited discovery without
Second, plaintiffs' framing of their second claim for relief          prejudice (Dkt. No. 86). Plaintiffs now renew their request
within the Heckler exception is predicated on flagrant                for limited discovery relevant to their second claim for relief
mischaracterization of how the exception functions. At oral           (Dkt. No. 90-1 at 11). The original basis for this request
argument, plaintiffs' counsel repeatedly stated the Heckler           was that, unlike plaintiffs' other claims for relief, a claim for
exception dispenses with the APA's final agency action                failure to act under Section 706(1) is not predicated on an
requirement for judicial review. That was and remains wrong.          agency action for which there can be a clearly demarcated
Plaintiffs could properly raise the Heckler exception to defend       administrative record. Thus, plaintiffs argued, they should be
their second claim for relief if they had first alleged a final       allowed to take extra-record discovery (Dkt. No. 81 at 4–5).
agency action that defendants had argued was nonetheless              As stated, plaintiffs have since abandoned their claim under
unreviewable because of the hurdle imposed by Section                 Section 706(1) and are proceeding on the theory that all four
701(a)(2). As explained, however, plaintiffs cannot even              claims for relief challenge a final agency action under Section
clear the initial Section 704 hurdle of identifying a final           706(2). The premise of their request for limited discovery is
agency action. Thus, their claim cannot reach the additional          now defunct (see Dkt. No. 100 at 8 & n.4). Accordingly, the
requirements of Section 701(a)(2), let alone raise Heckler as         request is DENIED.
a defense against said requirements. In short, the Heckler
exception might save plaintiffs' claim from Section 701(a)(2)         Plaintiffs also renew their request to compel the EPA
                                               3                      to supplement the administrative record with additional
but does nothing to circumvent Section 704.
                                                                      materials. The prior order directing the EPA to lodge the
 *12 What plaintiffs need here is not an exception to Section         administrative record stated, “The administrative record shall
701(a)(2), but an exception to the “final agency requirement”         include all emails and memoranda discussing whether the
of Section 704. Such an exception exists—in Section 706(1).           agency should proceed by guidance versus some other
“A court's review of an agency's failure to act [under Section        procedure and/or discussing whether the guidance would
706(1)] has been referred to as an exception to the final             constitute final agency action” (Dkt. No. 62 at 8–9). In
agency action requirement.” ONRC Action v. Bureau of Land             claiming the EPA has failed to comply with that order,
Mgmt., 150 F.3d 1132, 1137 (9th Cir. 1998); Indep. Min. Co.,          plaintiffs highlight the importance of three documents: (1)
Inc. v. Babbitt, 105 F.3d 502, 511 (9th Cir. 1997). Plaintiffs,       “Pros and Cons of Issues Surrounding Review and Release
however, have unequivocally foresworn any reliance on                 of the Guidance,” (2) an email from the Chief Division
Section 706(1) (e.g., Dkt. No. 95 at 9). The final agency             of Plant Health, Ohio Department of Agriculture, and (3)
action requirement for judicial review under the APA thus



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               10
      Case
Anderson     1:18-cv-00068
         v. McCarthy,            Document
                      Not Reported in F.Supp.3d440-1
                                                (2016)           Filed on 10/28/19 in TXSD Page 42 of 48
2016 WL 6834215, 83 ERC 1657

                                                                      *13 The Court is most sympathetic to the plight of our
a PowerPoint presentation titled “2012 Indiana Bee Kill
                                                                     bee population and beekeepers. Perhaps the EPA should have
Investigations” (Dkt. No. 90-1 at 14–15).
                                                                     done more to protect them, but such policy decisions are for
                                                                     the agency to make. A district judge's role is limited to judicial
The Court's in camera review of these unredacted documents,
                                                                     review of final agency actions, which do not include the type
and others submitted by the EPA, revealed nothing that would
                                                                     of guidance involved here.
weigh in plaintiffs' favor on the issue of “whether the agency
should proceed by guidance versus some other procedure” or
                                                                     For the foregoing reasons, defendants' motion for
“whether the guidance would constitute final agency action.”
                                                                     summary judgment, in which defendant-intervenors join,
Nor did any document submitted for in camera review
                                                                     is GRANTED. Defendant-intervenors' separate motion for
support application of the Heckler exception to this case.
                                                                     summary judgment is DENIED AS MOOT. Plaintiffs'
There is thus no reason to compel additional production.
                                                                     motion for summary judgment is DENIED. Plaintiffs' request
Plaintiffs also seek documents that would be relevant to the
                                                                     for judicial notice (Dkt. No. 93) of documents not relied upon
merits of their claims (e.g., id. at 16; Dkt. No. 103 at 1–
                                                                     in this order is DENIED AS MOOT.
2) but, as discussed, have not satisfied the requirements for
judicial review under the APA. Their request to supplement
                                                                     IT IS SO ORDERED.
the administrative record is therefore DENIED.


                                                                     All Citations
                      CONCLUSION
                                                                     Not Reported in F.Supp.3d, 2016 WL 6834215, 83 ERC 1657


Footnotes
1      In their complaint and opposition to defendants' motion to dismiss, plaintiffs had previously argued that FIFRA, 7 U.S.C.
       136n(a), also authorizes judicial review (Dkt. Nos. 1 at 1–2, 57 at 24–25). In their motion for summary judgment,
       defendants contend “a cause of action may exist under either the APA or another judicial review provision, but not
       both” (Dkt. No. 88 at 10). Plaintiffs' briefs on summary judgment do not revive their contention that 7 U.S.C. 136n(a)
       authorizes judicial review.
2      Plaintiffs also claim the 2013 Guidance “represents EPA's last word for the purposes of the Bennett test even though the
       agency could take some other action in the future” (Dkt. No. 90-1 at 20) (emphasis in original), ostensibly attempting to
       preempt an argument by the EPA that the 2013 Guidance lacked finality because the agency could take future action
       on the guidance's subject matter. Since neither the EPA nor this order relies on the possibility of future agency action in
       concluding the 2013 Guidance lacked finality, plaintiffs' point does not affect the analysis herein.
3      Plaintiffs' briefing indicates they understood how to apply Heckler correctly, i.e., to rebut the EPA's argument that any
       alleged decision to not enforce FIFRA would generally be unreviewable pursuant to Section 701(a)(2) as a decision
       committed to agency discretion (see Dkt. Nos. 95 at 8–13, 103 at 8). If so, plaintiffs' representation at oral argument that
       they relied on Heckler all along as an exception to the “final agency action” requirement of Section 704 was disingenuous.


End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                11
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 43 of 48




                EXHIBIT 5
  Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 44 of 48



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                          §
                                                 §
                Plaintiffs,                      §
                                                 §
        v.                                       § Case No. 1:18-CV-68
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
                Defendants,                      §
                                                 §
and                                              §
                                                 §
KARLA PEREZ, et al.,                             §
                                                 §
                Defendant-Intervenors,           §
                                                 §
and                                              §
                                                 §
STATE OF NEW JERSEY,                             §
                                                 §
                Defendant-Intervenor.            §


                              DECLARATION OF NINA PERALES

        I, Nina Perales, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

        1.      I am currently Vice President of Litigation at the Mexican American Legal

Defense and Education Fund (MALDEF), counsel for Defendant-Intervenors, Karla Perez, et al.

(“Defendant-Intervenors”) in this action. I submit this declaration in support of Defendant-

Intervenors’ Supplemental Brief Regarding the Administrative Record in the above-referenced

case.

        2.      I am thoroughly familiar with the facts and arguments in this proceeding. I have

personal knowledge of the statements contained in this declaration and am fully competent to

testify to the matters set forth herein.

                                                 1
  Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 45 of 48



       3.      I received a copy of the document “Certification of Dep’t of Homeland Security

Administrative Record by Ariel C. Harrison” from counsel for Federal Defendants on May 24,

2019. A true and correct copy is attached as Exhibit 5-1.

       I declare under penalty of perjury pursuant to 28 U.S. C. § 1746 that the foregoing is true

and correct.

       Executed on this 28th day of October, 2019.



                                                                                  /s/ Nina Perales
                                                                                      Nina Perales




                                                2
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 46 of 48




             EXHIBIT 5-1
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 47 of 48
Case 1:18-cv-00068 Document 440-1 Filed on 10/28/19 in TXSD Page 48 of 48
